Case 20-10746-LSS   Doc 174-2   Filed 05/05/20   Page 1 of 57




                     Exhibit B
      Case 20-10746-LSS   Doc 174-2   Filed 05/05/20   Page 2 of 57




                   AMENDED AND RESTATED



                ASSET PURCHASE AGREEMENT

                          BY AND AMONG

             RUDY’S BARBERSHOP HOLDINGS LLC,

             THE OTHER SELLER PARTIES HERETO,

                  RBS SALON HOLDINGS, INC.,

             THE OTHER BUYER PARTIES HERETO

                              AND

THE OTHER PARTIES IDENTIFIED ON THE SIGNATURE PAGES HERETO

                     APRIL 13,MAY 4, 2020
         Case 20-10746-LSS     Doc 174-2     Filed 05/05/20   Page 3 of 57

                             TABLE OF CONTENTS

                                                                             Page


ARTICLE I DEFINITIONS                                                           1
     Section 1.1    Definitions                                                 1
     Section 1.2    Interpretations                                            15
ARTICLE II PURCHASE AND SALE                                                   16
     Section 2.1    Purchase and Sale of Assets                                16
     Section 2.2    Assumed Liabilities                                        16
     Section 2.3    Consideration; Deposit; Escrow Amounts                     16
     Section 2.4    Closing                                                    18
     Section 2.5    Closing Payments and Deliveries                            18
     Section 2.6    Prorations                                                 18
     Section 2.7    Assumption/Rejection of Certain Contracts and Leases       19
     Section 2.8    Allocation                                                 20
     Section 2.9    Removal of Excluded Assets                                 20
ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES                            20
     Section 3.1    Organization of Sellers; Good Standing                     20
     Section 3.2    Authorization of Transaction                               20
     Section 3.3    Noncontravention; Government Filings                       20
     Section 3.4    Title to Assets                                            21
     Section 3.5    Designated Contracts                                       21
     Section 3.6    Real Property                                              21
     Section 3.7    Litigation; Decrees                                        21
     Section 3.8    Labor Relations                                            22
     Section 3.9    Brokers’ Fees                                              22
     Section 3.10   Taxes                                                      22
     Section 3.11   Tangible Personal Property                                 23
     Section 3.12   Employee Benefits                                          23
     Section 3.13   Intellectual Property                                      24
     Section 3.14   Compliance with Laws; Permits                              26
     Section 3.15   Environmental Matters                                      27
     Section 3.16   Related Party Transactions                                 27
     Section 3.17   Disclaimer of Other Representations and Warranties         27
     Section 3.18   Financial Statements                                       28
     Section 3.19   Inventory                                                  28
     Section 3.20   Sufficiency of Assets                                      28
ARTICLE IV BUYER’S REPRESENTATIONS AND WARRANTIES                              28
     Section 4.1    Organization of Buyer; Good Standing                       29
     Section 4.2    Authorization of Transaction                               29
     Section 4.3    Noncontravention                                           29
     Section 4.4    Litigation; Decrees                                        29
     Section 4.5    Brokers’ Fees                                              29
     Section 4.6    Sufficient Funds; Adequate Assurances                      29

                                        ii
         Case 20-10746-LSS     Doc 174-2       Filed 05/05/20   Page 4 of 57

                             TABLE OF CONTENTS

                                                                               Page


ARTICLE V PRE-CLOSING COVENANTS                                                  30
     Section 5.1    Efforts; Cooperation                                         30
     Section 5.2    Conduct of the Business Pending the Closing                  30
     Section 5.3    Bankruptcy Court Matters                                     32
     Section 5.4    Notices and Consents                                         33
     Section 5.5    Notice of Developments                                       34
     Section 5.6    Access                                                       34
     Section 5.7    Bulk Transfer Laws                                           34
ARTICLE VI OTHER COVENANTS                                                       34
     Section 6.1    Further Assurances                                           34
     Section 6.2    Access; Enforcement; Record Retention                        35
     Section 6.3    Covered Employees                                            36
     Section 6.4    Offer of Employment; Cooperation                             37
     Section 6.5    Transfer Taxes                                               37
     Section 6.6    Press Releases and Public Announcements                      37
     Section 6.7    Personally Identifiable Information                          38
     Section 6.8    Transition Services Agreement                                38
     Section 6.9    [reserved]                                                   38
     Section 6.10   No Successor Liability                                       38
     Section 6.11   Acquired Avoidance Actions                                   39
ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE                                    39
     Section 7.1    Conditions to Buyer’s Obligations                            39
     Section 7.2    Conditions to Sellers’ Obligations                           40
     Section 7.3    No Frustration of Closing Conditions                         40
ARTICLE VIII TERMINATION                                                         40
     Section 8.1    Termination of Agreement                                     40
     Section 8.2    Effect of Termination                                        42
ARTICLE IX MISCELLANEOUS                                                         42
     Section 9.1    Survival                                                     42
     Section 9.2    Expenses                                                     42
     Section 9.3    Entire Agreement                                             42
     Section 9.4    Incorporation of Exhibits and Disclosure Schedule            43
     Section 9.5    Amendments and Waivers                                       43
     Section 9.6    Succession and Assignment                                    43
     Section 9.7    Notices                                                      43
     Section 9.8    Governing Law                                                44
     Section 9.9    Submission to Jurisdiction; Service of Process               44
     Section 9.10   Waiver of Jury Trial                                         45
     Section 9.11   Specific Performance                                         45
     Section 9.12   Severability                                                 45

                                         iii
            Case 20-10746-LSS       Doc 174-2      Filed 05/05/20   Page 5 of 57

                                  TABLE OF CONTENTS

                                                                                   Page


       Section 9.13      No Third Party Beneficiaries                                45
       Section 9.14      Non-Recourse                                                45
       Section 9.15      Mutual Drafting                                             46
       Section 9.16      Disclosure Schedule                                         46
       Section 9.17      Headings; Table of Contents                                 46
       Section 9.18      Counterparts; Facsimile and Electronic Signatures           46


Exhibit A – Form of Bill of Sale for Acquired Assets
Exhibit B – Form of Assignment and Assumption Agreement
Exhibit C – Form Intellectual Property Assumption and Assignment Agreement


Schedule A – Intellectual Property Licenses
Schedule B – Other Excluded Assets
Schedule 2.5(d) – Buyers’ Stock
Schedule 2.7(a) – Executory Contracts
Schedule 2.7(b) – Designated Contracts and Assumed Leases
Schedule 3.6 – Barbershops
Schedule 3.7 – Litigation
Schedule 3.8 – Labor Relations
Schedule 3.8(c) – Employees
Schedule 3.10 – Taxes
Schedule 3.11 – Tangible Personal Property
Schedule 3.12(a) – Employee Benefit Plans
Schedule 3.12(c) – Knowledge of Sellers
Schedule 3.13(a) – Owned Intellectual Property
Schedule 3.13(a)(iii) – Owned Intellectual Property
Schedule 3.13(a)(iv) – Owned Intellectual Property
Schedule 3.13(d) – Owned Intellectual Property
Schedule 3.13(f) – Invalid or Unenforceable Owned Intellectual Property
Schedule 3.13(j) – Material Software
Schedule 3.14(b) – Permits
Schedule 3.16 – Related Party Transactions
Schedule 5.2(b) – Conduct of Business
Schedule 5.2(b)(xiii) – Rejected Contracts
Schedule 5.4(a) – Notices




                                              iv
                        Case 20-10746-LSS      Doc 174-2     Filed 05/05/20     Page 6 of 57




                                        ASSET PURCHASE AGREEMENT

        This Amended and Restated Asset Purchase Agreement (this “Agreement”) is entered
into as of April 15,May 4, 2020 by and among Rudy’s Barbershop Holdings LLC, a Delaware
limited liability company (“RBS” or the “Company”), and the direct and indirect Subsidiaries
and affiliates of RBS identified on the signature pages hereto (together with RBS, each a “Seller”
and collectively, “Sellers”), RBS Salon Holdings, Inc., a Delaware corporation (“Salon
Holdings”), and the direct and indirect Subsidiaries of Salon Holdings identified on the signature
pages hereto (together with Salon Holdings, each a “Buyer” and collectively, “Buyers”). Sellers
and Buyers are referred to collectively herein as the “Parties” and each, a “Party”.

                                                  WITNESSETH

        WHEREAS, on April 2, 2020 (the “Petition Date”), Sellers and certain of their affiliates
filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

             WHEREAS, Sellers wish to sell their on-going barbershop business (the “Business”);

        WHEREAS, Sellers and Buyers desire to enter into this Agreement to provide for the
applicable Buyer to purchase, acquire and assume from the applicable Seller all of the Acquired
Assets (as defined below) and Assumed Liabilities (as defined below), all in the manner and
subject to the terms and conditions set forth in this Agreement and in accordance with Sections
105, 363 and 365 and other applicable provisions of the Bankruptcy Code.

       NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, the Parties
hereby agree as follows:

                                                   ARTICLE I
                                                  DEFINITIONS

                          Section 1.1   Definitions. For purposes of this Agreement:

        “Acquired Assets” means, all of Sellers’ right, title and interest, free and clear of all
Liens (other than Permitted Liens), in and to all of the properties, rights, interests and other
tangible and intangible assets of Sellers for use in or relating to the Business (wherever located
and whether or not required to be reflected on a balance sheet prepared in accordance with
GAAP) including any assets acquired by Sellers after the date hereof but prior to the Closing;
provided, however, that the Acquired Assets shall not include any Excluded Assets. Without
limiting the generality of the foregoing, the Acquired Assets shall include the following (except
to the extent listed or otherwise included as an Excluded Asset):

                     (a)    to the extent transferable, all Intellectual Property related to the Business,
             including, but not limited to, all intellectual property rights arising from or relating to: all
             algorithms, APIs, designs, net lists, data, databases, data collections, diagrams, inventions
             (whether or not patentable), know how, methods, processes, proprietary information,
24199640.8 04/01/2020

1" = "1" "EAST\173324448.4" "" EAST\173324448.4EAST\173324448.6
EAST\173324448.6
     Case 20-10746-LSS         Doc 174-2      Filed 05/05/20      Page 7 of 57




protocols, schematics, specifications, tools, systems, servers, hardware, computers, point
of sale equipment, inventory management equipment, software, software code (in any
form, including source code and executable or object code), subroutines, techniques, user
interfaces, URLs, web sites, works of authorship and other similar materials, including all
documentation related to any of the foregoing, including instruction manuals, laboratory
notebooks, prototypes, samples, studies and summaries, whether or not embodied in any
tangible form and whether or not specifically listed herein, and all related technology,
that are used in, incorporated in, embodied in, displayed by or relate to, or are used in
connection with the foregoing;

        (b)    all tangible assets owned or leased by Sellers related to the Business or
Barbershops, including all fixtures, trade fixtures, chairs, supplies, shelving, refrigeration
equipment, computers and computer systems located at the Barbershops, any corporate
offices or any other real property;

       (c)     all rights under the Assumed Leases and Designated Contracts;

        (d)    the Inventory, whether in the Barbershops, any warehouse(s) or in transit
to the Barbershops;

        (e)    all customer and end-user data and information, including information
related to customer purchases or services provided to customers at the Barbershops, in
each case, to the extent permitted to be assigned, used, or provided by Sellers under
applicable Laws;

       (f)     all in-process customer orders;

       (g)    all trade receivables, whether current or non-current, and all other
accounts receivable, including payment processor receivables, for sales made at the
Barbershops prior to the Closing;

       (h)     any Permit, to the extent transferable;

        (i)     any and all books, records and other data relating to the Business and the
Barbershops, including customer lists and customer and end-user information and data,
supplier lists, mailing lists, accounting records, documentation or records, catalogs and
printed materials relating thereto to the extent available;

        (j)    all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges, sums and
fees (including any such item relating to the payment of Taxes), other than Prepaid
Insurance;

      (k)    any promotional materials, displays, media content and other property or
equipment used in or related to the existing Business;

       (l)     the Barbershop Cash Amount;


                                          2
            Case 20-10746-LSS         Doc 174-2      Filed 05/05/20     Page 8 of 57




               (m)     to the extent transferable, all Intellectual Property Licenses, including the
       licenses set forth on Schedule A;

               (n)     financial, marketing and business data, pricing and cost information,
       business and marketing plans and other information, files, correspondence, records, data,
       plans, reports and recorded knowledge, historical trademark files, prosecution files of
       Sellers in whatever media retained or stored, including computer programs and disks,
       including files in the possession of Sellers;

               (o)    all goodwill associated with the Business or the Acquired Assets;

             (p)    all right of publicity and all similar rights, including all commercial
       merchandising rights;

              (q)    product designs, product names, trade names, design rights, tech packs,
       artwork, archival materials and advertising materials, copy, commercials, images and
       artwork;

               (r)      royalty payments and licensing receivables generated by the Business and
       attributable to the period from and/or after the Closing;

               (s)    all Sellers’ telephone, fax numbers and email addresses;

              (t)     any avoidance actions under chapter 5 of the Bankruptcy Code relating to
       any Designated Contract or trade vendor that any Buyer will conduct business with,
       following the Closing (the “Acquired Avoidance Actions”);

               (u)     all of Seller's rights under warranties, indemnities and all similar rights
       against third parties to the extent related to any Acquired Assets;

               (v)     all insurance benefits, including rights and proceeds, arising from or
       relating to the Business, the Purchased Assets or the Assumed Liabilities; and

               (w)    any insurance claims, and related proceeds, related to an Acquired Asset,

       provided, however, notwithstanding anything to the contrary set forth in this definition,
       the Acquired Assets shall not include any Excluded Assets.

        “Affiliate” means, with respect to any specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such specified Person, where “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of another Person, whether through
the ownership of voting securities, by contract, or otherwise.

       “Affiliate Agreement” has the meaning set forth in Section 3.16.

       “Agreement” has the meaning set forth in the preamble.


                                                 3
            Case 20-10746-LSS         Doc 174-2      Filed 05/05/20     Page 9 of 57




       “Assignment and Assumption Agreement” has the meaning set forth in Section 2.5(b).

       “Assumed Leases” has the meaning set forth in Section 2.7(b).

        “Assumed Liabilities” means only the following Liabilities of each Seller incurred
exclusively in the operation of the Business and existing as of the Closing (to the extent not paid
prior to the Closing), or to the extent set forth in the following clauses:

              (a)     all Liabilities under the Acquired Assets to the extent such Liabilities arise
       from and after the Closing Date;

               (b)     all Liabilities arising under the Payroll Bridge Loan, which obligations
       shall be satisfied by payment in cash on the Closing Date in accordance with Section
       2.5(e);

               (c)   all Liabilities arising under the Prepetition Promissory Notes, which
       obligations shall be satisfied on the Closing Date by payment in Buyer Stock in
       accordance with Section 2.5(d).

               (d)     all Liabilities to pay for goods or services ordered (and not paid by
       Sellers), prior to the Closing in the Ordinary Course of Business, but which are not
       delivered or performed until after the Closing;

               (e)    all (i) shop or customer credits, sales promotions, rebates, coupons, gift
       cards and certificates or (ii) returns of goods or merchandise, customer prepayments and
       overpayments, customer refunds, credits, reimbursements and related adjustments with
       respect to goods or merchandise;

             (f)      all accrued and unused vacation and sick time of the Transferred
       Employees;

              (g)    all Liabilities arising under the Seller’s corporate American Express cards
       in an amount not to exceed $97,000.00; and

              (h)     all Cure Costs related solely to the Designed Contracts and Assumed
       Leases that will be assumed by the Sellers and assigned to the Buyers;

               (i)    all liabilities for Stub Rent in an amount not to exceed $120,000,
       provided, however, that Buyer shall reserve all rights to negotiate the amount of any Stub
       Rent, if any, with any holder of a Claim for Stub Rent;

              (j)    all liabilities for Claims under section 503(b)(9) of the Bankruptcy Code
       in an amount not to exceed $20,000;

       provided, however, that notwithstanding anything to the contrary set forth in this
       definition, the Assumed Liabilities shall not include any Excluded Liabilities.

       “Auction” has the meaning set forth in the Bidding Procedures Order.

                                                 4
             Case 20-10746-LSS         Doc 174-2       Filed 05/05/20     Page 10 of 57




         “Back-up Bidder” has the meaning set forth in Section 5.3(e).

       “Bankruptcy Cases” means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by Sellers and certain of their Affiliates on April 2, 2020, and
continuing immediately thereafter, in the Bankruptcy Court and styled In re Rudy’s Barbershop
Holdings, LLC, et al., Case No. 20-10746 (LSS).

         “Bankruptcy Code” has the meaning set forth in the recitals.

         “Bankruptcy Court” has the meaning set forth in the recitals.

       “Barbershop Cash Amount” means Sellers’ cash located at the Barbershops as of the
Closing Date.

         “Barbershops” has the meaning set forth in Section 3.6.

         “Bid Protections” has the meaning set forth in Section 5.3(b).

         “Bidding Procedures Motion” has the meaning set forth in Section 5.3(a).

        “Bidding Procedures Order” means an order entered by the Bankruptcy Court authorizing
and approving the bidding, auction and sale procedures regarding the Acquired Assets, and other
related relief, on terms further described in Section 5.3 (Bankruptcy Court Matters) herein and
otherwise in form and substance reasonably satisfactory to Sellers and Buyer.

         “Bill of Sale” has the meaning set forth in Section 2.5(b).

         “Break-Up Fee” has the meaning set forth in Section 5.3(b).

         “Business” has the meaning set forth in the recitals.

        “Business Day” means any day, other than a Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which banking institutions
located in the State of New York are authorized or required by Law or other governmental action
to close.

         “Buyer” has the meaning set forth in the preamble.

         “Buyer Proration Amount” has the meaning set forth in Section 2.6.

         “Buyer Stock” means shares of common stock of Salon Holdings, par value $0.001 per
share.

         “Cash Purchase Price” has the meaning set forth in Section 2.3(a).

         “Claim” means any claim within the meaning of section 101(5) of the Bankruptcy Code.

         “Closing” has the meaning set forth in Section 2.4.

                                                   5
           Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 11 of 57




       “Closing Date” has the meaning set forth in Section 2.4.

       “COBRA” means sections 601 through 608 of the Employee Retirement Income Security
Act of 1974 and section 4980B of the IRC.

       “Company” has the meaning set forth in the preamble.

       “Company Benefit Plan” has the meaning set forth in Section 3.12(a).

      “Company PTO Payments” has the meaning set forth in clause (h) of the definition of
Excluded Liabilities.

       “Company Severance Payments” has the meaning set forth in clause (h) of the definition
of Excluded Liabilities.

      “Company WARN Payments” has the meaning set forth in clause (h) of the definition of
Excluded Liabilities.

       “Competing Bid” has the meaning set forth in Section 5.3(d).

        “Contract” means any agreement, contract, license, arrangement, commitment, promise,
obligation, right, instrument, document or other similar understanding, which in each case is in
writing and signed by parties intending to be bound thereby (other than any Leases).

       “Covered Employee” means an employee of RBS or any of its Subsidiaries as of the date
hereof whose duties relate primarily to the operation of any of the Business, including such
employees who have been furloughed or are on short-term disability, long-term disability or any
other approved leave of absence as of the Closing.

       “Credit Bid” has the meaning set forth in Section 2.3.

       “Cure Costs” means all amounts payable, and obligations that must be satisfied, in order
to cure any monetary defaults required to be cured under section 365(b)(1) of the Bankruptcy
Code or otherwise to effectuate, pursuant to the Bankruptcy Code, the assumption of executory
Contracts and Leases.

       “Debtors’ Counsel” means Chipman Brown Cicero & Cole, LLP.

       “Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, executive order, administrative order or any other order of any
Governmental Authority.

       “Designated Contracts” has the meaning set forth in Section 2.7(b).

         “DIP Financing Agreement” means that certain Senior Secured Multi-Draw Term
Promissory Note (as amended, amended and restated, supplemented or otherwise modified from
time to time), among the DIP Lender, the Company, as borrower, and the guarantors party
thereto.

                                                6
            Case 20-10746-LSS         Doc 174-2      Filed 05/05/20      Page 12 of 57




       “DIP Lender” means Salon Holdings (together with its respective successors and
assigns).

       “DIP Order” means that certain Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors And Debtors In
Possession To Obtain Post-Petition Financing, (II) Authorizing Use Of Cash Collateral, (III)
Granting Liens And Super-Priority Claims, (IV) Granting Adequate Protection To Prepetition
Lenders, (V) Modifying The Automatic Stay, And (VI) Granting Related Relief [D.I. ___], as
such order has been or may be amended or modified from time to time.

       “Disclosure Schedule” has the meaning set forth in Article III.

       “Display Merchandise” means those items of inventory used in the ordinary course of
business as displays or floor models, including inventory that has been removed from its original
packaging for the purpose of putting such item on display, which goods are not otherwise
damaged or defective. For the avoidance of doubt, Merchandise created for display and not
saleable in the ordinary course of business shall not constitute Display Merchandise.

        “Encumbrances” means any claim, community or other marital property interest,
condition, equitable interest, right of way, encroachment, servitude, right of first refusal or
similar restriction, including any restriction on use, voting (in the case of any security or equity
interest), transfer, receipt of income or exercise of any other attribute of ownership.

       “Environmental Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule or regulation relating to the protection of the environment or natural resources.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “ERISA Affiliate” means any Person that, at any relevant time, is or was treated as a
single employer with any Seller for purposes of IRC § 414.

       “Escrow Amount” has the meaning set forth in Section 2.3(b).

       “Excluded Assets” means the following assets of Sellers as of the Closing, and only the
following assets:

              (a)     all files, books, records and documents prepared in connection with this
       Agreement or the transactions contemplated hereby or primarily relating to the
       Bankruptcy Cases, all minute books, corporate records (such as stock registers) and
       organizational documents of Sellers, Tax Returns, other Tax work papers, and all other
       documents not related to the Business, the Barbershops, the Acquired Assets or the
       Covered Employees;

               (b)     all files, books, records and documents constituting work product of
       Sellers’ legal counsel;

               (c)    all files, books, records and documents the disclosure or transfer of which
       is prohibited by third party agreement or applicable Laws;

                                                 7
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20     Page 13 of 57




               (d)    any Contract that is not a Designated Contract;

               (e)    any Lease that is not an Assumed Lease;

               (f)    any Tax refunds, rebates or credits of Sellers;

               (g)    prepaid insurance;

              (h)    all avoidance actions under chapter 5 of the Bankruptcy Code, except for
       any avoidance actions under chapter 5 of the Bankruptcy Code relating to any Designated
       Contract or trade vendor that any Buyer will conduct business with, following the
       Closing;

              (i)     any security deposits or pre-paid expenses paid prior to the Closing Date
       and not associated with the Acquired Assets;

               (j)     all insurance policies and binders, all claims, refunds and credits from
       insurance claims, insurance policies or binders due or to become due with respect to such
       policies or binders and all rights to proceeds thereof;

              (k)      all equipment, tools or assets belonging to employees or independent
       contractors of the Sellers;

               (l)     all shares of capital stock or other equity interests of any Seller and all
       securities convertible into or exchangeable or exercisable for shares of capital stock or
       other equity interests of any Seller or any other Person; and

               (m)     all assets, properties, rights, interests, and Claims of every kind and
       description of any Sellers which (A) are not Acquired Assets, (B) are not related to, used,
       or held for use in, the Business, or (C) are described on Schedule B.

        “Excluded Liabilities” means any Liabilities of Sellers, whether existing on the Closing
Date or arising thereafter as a result of any act, omission or circumstances taking place prior to
the Closing, other than the Assumed Liabilities. Without limiting the foregoing, Buyers shall not
be obligated to assume, and do not assume, and hereby disclaims all the Excluded Liabilities,
including the following Liabilities (which shall also be considered Excluded Liabilities) of any
of Sellers or of any predecessor of any of Sellers, whether incurred or accrued before or after the
Closing:

              (a)     any Liability not relating to or arising out of the Business or the Acquired
       Assets, including any Liability exclusively relating to or primarily arising out of the
       Excluded Assets;

              (b)     any Liability of Sellers for Taxes (except as provided for in Section 2.9
       and Section 6.5);

              (c)     all Liabilities of Sellers under this Agreement or any Related Agreement
       and the transactions contemplated hereby or thereby;

                                                 8
    Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 14 of 57




        (d)     any Liability associated with any and all indebtedness including any
guarantees of third party obligations and reimbursement obligations to guarantors of
Sellers’ obligations or under letters of credit of any Seller;

      (e)    any Liabilities in respect of any Contracts or Leases that are not
Designated Contracts or Assumed Leases, respectively;

        (f)    all Liabilities for fees, costs and expenses that have been incurred or that
are incurred or owed by Sellers in connection with this Agreement or the administration
of the Bankruptcy Cases (including all fees and expenses of professionals engaged by
Sellers) and administrative expenses and priority claims accrued through the Closing
Date and specified post-closing administrative wind-down expenses of the bankrupt
estates pursuant to the Bankruptcy Code (which such amounts shall be paid by Sellers
from the proceeds collected in connection with the Excluded Assets) and all costs and
expenses incurred in connection with (i) the negotiation, execution and consummation of
the transactions contemplated under this Agreement and each of the other documents
delivered in connection herewith, (ii) the negotiation, execution and consummation of the
DIP Financing Agreement, and (iii) the consummation of the transactions contemplated
by this Agreement, including any retention bonuses, “success” fees, change of control
payments and any other payment obligations of Sellers payable as a result of the
consummation of the transactions contemplated by this Agreement and the documents
delivered in connection herewith;

       (g)      all Liabilities (i) related to the WARN Act, to the extent applicable, with
respect to the termination of employment of Sellers’ employees (the “Company WARN
Payments”), (ii) for any action resulting from Sellers’ employees’ separation of
employment (the “Company Severance Payments”), and (iii) for vacation, sick leave,
parental leave, and other paid time accrued by Sellers’ employees who are not
Transferred Employees (the “Company PTO Payments”);

     (h)     all Liabilities with respect to the termination of employment of the
Company “insiders” (as such term is defined under the Bankruptcy Code);

      (i)     all Company Benefit Plans (including all assets, trusts, insurance policies
and administration service contracts related thereto);

    (j)        all Liabilities with respect to any terminated employees with respect to
COBRA;

        (k)     all Liabilities of Sellers to its equity holders respecting dividends,
distributions in liquidation, redemptions of interests, option payments or otherwise, and
any liability of Sellers pursuant to any Affiliate Agreement;

       (l)     all Liabilities arising out of or relating to any business or property
formerly owned or operated by any of Sellers, any Affiliate or predecessor thereof, but
not presently owned and operated by any of Sellers;


                                         9
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 15 of 57




                (m)    all Liabilities relating to Litigation, claims, actions, suits, arbitrations,
       litigation matters, proceedings or investigations (in each case whether involving private
       parties, Governmental Authorities, or otherwise) involving, against, or affecting any
       Acquired Asset, the Business, the Company or any assets or properties of Sellers,
       commenced, filed, initiated or threatened before the Closing and relating to facts, events
       or circumstances arising or occurring before the Closing;

               (n)   all Liabilities arising under Environmental Laws relating to facts, events
       or circumstances arising or occurring before the Closing;

               (o)    accounts payable;

               (p)    the Founders’ Notes;

              (q)     Liabilities to any employees arising prior to the Closing, except for
       vacation, sick leave, parental leave and other paid time accrued by Sellers’ employees
       who are Transferred Employees; and

               (r)     all Liabilities of Sellers or its predecessors arising out of any contract,
       agreement, Permit, franchise or claim that is not transferred to a Buyer as part of the
       Acquired Assets or is not transferred to a Buyer because of any failure to obtain any
       third-party or governmental consent required for such transfer.

       “Expense Reimbursement” has the meaning set forth in Section 5.3(b).

       “Founders’ Notes” shall mean each of the subordinated unsecured promissory notes
issued by the Company in partial exchange for the founders prior ownership interest in certain of
the subsidiaries in RBS in the aggregate original principal amount of $1,500,000.00, which
Founders’ Notes have an outstanding balance as of the Petition Date of $1,537,397.26.

       “GAAP” means United States generally accepted accounting principles consistently
applied.

       “Governmental Authority” means any federal, state, local or foreign government or
governmental or regulatory authority, agency, board, bureau, commission, court, department or
other governmental entity.

       “Intellectual Property” means any and all intellectual property and other similar
proprietary rights, in any jurisdiction in the world (whether arising under statutory or common
law, contract, or otherwise), which includes rights pertaining to or arising from: (a) inventions,
discoveries, processes, designs, techniques, developments and related improvements whether or
not patentable; (b) patents, patent applications, industrial design registrations and applications
therefor, divisions, divisionals, continuations, continuations-in-part, reissues, substitutes,
renewals, registrations, confirmations, re-examinations, extensions and any provisional
applications, or any such patents or patent applications, and any foreign or international
equivalent of any of the foregoing; (c) trademarks (whether registered, unregistered or pending),
trade dress, service marks, service names, trade names, brand names, product names, logos,
domain names, internet rights (including IP addresses and AS numbers), corporate names,
                                                10
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 16 of 57




fictitious names, other names, symbols (including business symbols), slogans, translations of any
of the foregoing and any foreign or international equivalent of any of the foregoing and all
goodwill associated therewith and (to the extent transferable by law but subject to Section
6.1(d)) any applications or registrations in connection with the foregoing and all advertising and
marketing collateral including any of the foregoing; (d) work specifications, databases and
artwork; (e) technical, scientific and other know-how and information (including promotional
material and tech packs and blocks), trade secrets, confidential information, methods, processes,
practices, formulas, designs, patterns, assembly procedures, specifications; (f) rights associated
with works of authorship including copyrights, moral rights, design rights, rights in databases,
copyright applications, copyright registrations, rights existing under any copyright laws and
rights to prepare derivative works; (g) work for hire; (h) the name “Rudy’s Barbershop” or any
derivation thereof, (i) customer lists and databases, websites, social media sites and accounts
(including the content contained therein, user names and passwords), diagrams, drawings,
domain names, and all advertising and marketing materials and collateral (including all physical,
digital, or electronic imagery and design files), samples, product catalogs, product designs and
specifications (including tech specifications) vendor and merchandise supplier data and
information, (j) computer software and firmware, including data files, source code, object code
and software-related specifications and documentation, (k) all books and records, files, data,
reports, computer codes and sourcing data, advertiser and supplier lists, cost and pricing
information, business plans, and manuals, blueprints, research and development files, and other
records; (l) financial, marketing and business data, pricing and cost information, business and
marketing plans and other information, files, correspondence, records, data, plans, reports and
recorded knowledge, historical trademark files, prosecution files in whatever media retained or
stored, including computer programs and disks, (m) the right to sue for infringement and other
remedies against infringement of any of the foregoing, and (n) rights to protection of interests in
the foregoing under the laws of all jurisdictions.

        “Intellectual Property Licenses” means (i) any grant to a third Person of any right to use
any Intellectual Property owned by Sellers and (ii) any grant to Sellers of a right to use a third
Person’s Intellectual Property rights (other than off-the-shelf software for which Company pays
less than five thousand Dollars ($5,000) in licensing or other fees per software title per annum).

        “Inventory” means all of Sellers’ inventory and goods now owned or hereinafter
acquired, wherever located, relating to the Business, including all inventory and goods that (a)
are leased by Sellers as lessor, (b) are held by Sellers for sale or lease or to be furnished by
Sellers under a Contract of service, or (c) consist of raw materials, work in process, finished
goods, supplies, or material used or consumed in connection with the Business maintained or
held by, stored by or on behalf of, or in transit to, any of Sellers.

       “IRC” means the Internal Revenue Code of 1986, as amended.

       “IRS” means the Internal Revenue Service.

         “Knowledge” of Sellers or the Company (and other words of similar import) means the
actual or constructive knowledge of Kathleen Trent and/or Ryan Kyle, after due inquiry.

       “Landlord” means the landlord of real property under any of the Sellers’ Leases.

                                                11
            Case 20-10746-LSS          Doc 174-2       Filed 05/05/20     Page 17 of 57




        “Law” means any constitution applicable to, and any statute, treaty, code, rule,
regulation, ordinance or requirement of any kind of, any Governmental Authority.

         “Leases” means all leases, subleases, licenses, concessions, options, contracts, extension
letters, easements, reciprocal easements, assignments, termination agreements, subordination
agreements, nondisturbance agreements, estoppel certificates and other agreements (written or
oral), and any amendments or supplements to the foregoing, and recorded memoranda of any of
the foregoing, pursuant to which any Seller holds any leasehold or subleasehold estates and other
rights in respect of any Barbershop.

       “Liability” means any liability or obligation of whatever kind or nature (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated and whether due or to become due) regardless of
when arising.

        “Lien” means any lien (statutory or otherwise), Claim, Encumbrance, deed of trust, right
of first offer, easement, servitude, transfer restriction under any shareholder or similar
agreement, mortgage, pledge, lien, charge, security interest, option, right of first refusal,
easement, security agreement or other encumbrance or restriction on the use or transfer of any
property, hypothecation, license, preference, priority, covenant, right of recovery, order of any
Governmental Authority, of any kind or nature (including (i) any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of the foregoing,
(ii) any assignment or deposit arrangement in the nature of a security device, and (iii) any
leasehold interest, license or other right, in favor of a third party or a Seller, to use any portion of
the Acquired Assets), whether secured or unsecured, choate or inchoate, filed or unfiled,
scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or
non-contingent, material or non-material, known or unknown; provided, however, that “Lien”
shall not be deemed to include any license of Intellectual Property.

        “Litigation” means any action, cause of action, suit, claim, investigation, audit, demand,
hearing or proceeding, whether civil, criminal, administrative or arbitral, whether at law or in
equity and whether before any Governmental Authority.

         “Material Adverse Effect” means any effect, condition, fact, circumstance or change that
has, or could reasonably be expected to have, individually or in the aggregate, a material adverse
effect on the condition of the Acquired Assets, taken as a whole, other than any effects,
circumstances or changes to the extent arising from or related to: (a) general business or
economic conditions in any of the geographical areas in which the Barbershops operate; (b) any
condition or occurrence affecting barbershops or the salon industry generally; (c) national or
international political or social conditions, including the engagement by any country in
hostilities, whether commenced before or after the date hereof and whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or terrorist attack;
(d) financial, banking or securities markets (including any disruption thereof or any decline in
the price of securities generally or any market or index); (e) the occurrence of any act of God or
other calamity or force majeure events (whether or not declared as such), including any strike,
labor dispute, civil disturbance, embargo, natural disaster, fire, flood, hurricane, tornado, or other
weather event; (f) changes in Law or accounting rules (including GAAP); (g) the taking of any

                                                  12
            Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 18 of 57




action required or permitted by this Agreement or any Related Agreement or taken (or omitted to
be taken) with the consent of the other Party (other than any action taken pursuant to Section
5.2(a)); (h) any effects or changes as a result of the announcement, pendency or completion of
the transactions contemplated by this Agreement, including losses or threatened losses of
employees, customers, suppliers, distributors or others having relationships with Sellers; (i) any
filing or motion made under sections 1113 or 1114 of the Bankruptcy Code; (j) the closing of
any shops not acquired by Buyers or the sale of any other assets or shops to any third parties by
any Seller or any of its Affiliates; (k) any effects or changes arising from or related to the breach
of the Agreement by Buyers; (l) the failure of Sellers to obtain any consent, permit,
authorization, waiver or approval required in connection with the transactions contemplated
hereby; (m) any items set forth in the Disclosure Schedule; or (n) any effect resulting from the
filing or pendency of the Bankruptcy Cases; provided, however, that any event, occurrence, fact,
condition or change referred to in clauses (a) through (f) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or could reasonably be
expected to occur to the extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Business compared to other participants in the industries in which
the Business operates; provided, however that global coronavirus 2019 pandemic and business
restrictions related thereto shall not be considered a Material Adverse Effect.

        “Merchandise” shall mean (A) all finished goods inventory that is owned by the
Company and located at the Barbershops as of the Closing Date; (B) any Merchandise located at
a distribution center; and (C) the Display Merchandise.

        “Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business through the date hereof consistent with past practice from
the date of the filing of the Bankruptcy Cases, but subject, however, to (x) changes arising or
resulting from the filing or pendency of the Bankruptcy Cases and (y) the “going out of business
sales” contemplated as of the date hereof.

       “Outside Back-up Date” has the meaning set forth in Section 5.3(e).

       “Overbid Protection” has the meaning set forth in Section 5.3(b).

      “Owned Intellectual Property” means all Intellectual Property owned or purported to be
owned by Sellers.

       “Parties” has the meaning set forth in the preamble.

       “Payroll Bridge Loan” means that certain secured term loan entered into by and among
the Company and Northwood Ventures, LLC, Northwood Capital Ventures, LLC, PCG-ARES
Sidecar Investment, LP, Partnership Capital Growth Investors III Block AIV, LP, and
Partnership Capital Growth Investors III Director AIV, LP, dated as of March 20, 2020 in the
principal amount of two hundred thousand Dollars ($200,000).

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance or similar right obtained from any Governmental Authority.


                                                 13
            Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 19 of 57




        “Permitted Lien” means (a) Liens for Taxes not yet delinquent or which are being
contested in good faith by appropriate proceedings and arising or incurred in the Ordinary
Course of Business; (b) mechanic’s, workmen’s, repairmen’s, warehousemen’s, carrier’s or other
similar Liens, including all statutory liens, arising or incurred in the Ordinary Course of Business
for amounts which are not delinquent and which are not, individually or in the aggregate,
material to the business of Sellers; (c) with respect to leased or licensed real or personal
property, the terms and conditions of the lease, license, sublease or other occupancy agreement
applicable thereto which are customary; (d) with respect to real property, usual and customary
zoning, building codes and other land use laws regulating the use or occupancy of such real
property or the activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such real property; (e) usual and customary easements, covenants,
conditions, restrictions and other similar matters affecting title to real property and other
encroachments and title and survey defects provided that they do not materially detract from the
property.

       “Person” means an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an unincorporated organization or
any other entity, including any Governmental Authority or any group of any of the foregoing.

       “Petition Date” has the meaning set forth in the recitals.

       “Prepetition Lenders” means Northwood Ventures, LLC, Northwood Capital Ventures,
LLC, PCG-ARES Sidecar Investment, LP, Partnership Capital Growth Investors III Block AIV,
LP, and Partnership Capital Growth Investors III Director AIV, LP.

       “Prepetition Promissory Notes” means each subordinated promissory note issued by the
Company beginning on December 17, 2014, in the aggregate principal amount of three million
Dollars ($3,000,000), provided, however that the Prepetition Promissory Notes do not include
the Founders’ Notes.

       “Prevailing Bidder” has the meaning set forth in Section 5.3(e).

       “Purchase Price” has the meaning set forth in Section 2.3(a).

       “RBS” has the meaning set forth in the preamble.

      “Related Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, and the Escrow Agreement.

        “Representative” means, when used with respect to a Person, the Person’s controlled and
controlling Affiliates (including Subsidiaries) and such Person’s and any of the foregoing
Person’s respective officers, directors, managers, members, shareholders, partners, employees,
agents, representatives, advisors (including financial advisors, bankers, consultants, legal
counsel and accountants) and financing sources.

       “Requesting Party” has the meaning set forth in Section 6.2.



                                                14
            Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 20 of 57




       “Returned Merchandise” means goods sold by Sellers prior to the Closing Date and
returned by a customer prior to the Closing Date in compliance with Sellers’ return policy.

       “Sale Hearing” means the hearing for approval of, among other things, this Agreement
and the transactions contemplated herein.

       “Sale Order” means the sale order or orders in form and substance reasonably agreed by
Salon Holdings and Sellers.

       “Salon Holdings” has the meaning set forth in the preamble.

       “Seller Proration Amount” has the meaning set forth in Section 2.6.

       “Sellers” has the meaning set forth in the preamble.

         “Shelter-in-Place Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule, regulation or guideline restricting business operations in connection with the
global coronavirus 2019 pandemic.

       “Stub Rent” means those obligations to pay rent to the Sellers’ landlords for the period
from the Petition Date to April 30, 2020.

        “Subsidiary” means, with respect to any Person, means, on any date, any Person (a) the
accounts of which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date or (b) of which securities or other ownership interests
representing more than fifty percent of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent (50%) of the
general partnership interests or more than fifty percent of the profits or losses of which are, as of
such date, owned, controlled or held by the applicable Person or one or more subsidiaries of such
Person.

        “Tax” or “Taxes” means any United States federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, stamp, occupation, premium, windfall profits,
environmental (including taxes under section 59A of the IRC), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any interest, penalty
or addition thereto, whether disputed or not.

       “Tax Return” means any return, declaration, report, claim for refund or information
return or statement relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

       “Termination Date” has the meaning set forth in Section 8.1(b)(ii).

       “Total Consideration” has the meaning set forth in Section 2.3(a).

                                                 15
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20   Page 21 of 57




       “Transfer Tax” has the meaning set forth in Section 6.5.

       “Transferred Employee” has the meaning set forth in Section 6.3(a).

       “WARN Act” means, collectively, the Worker Adjustment and Retraining Notification
Act of 1989 and any similar state or local law.

        “Wind-Down” means any and all post-closing actions to be taken for the administrative
wind-down of the bankruptcy estate pursuant to the Bankruptcy Code, including but not limited
to the preparation, solicitation and confirmation of a plan of liquidation under chapter 11 of the
Bankruptcy Code.

                Section 1.2   Interpretations. Unless otherwise indicated herein to the contrary:

              (a)    When a reference is made in this Agreement to an Article, Section,
       Exhibit, Schedule, clause or subclause, such reference shall be to an Article, Section,
       Exhibit, Schedule, clause or subclause of this Agreement.

              (b)    The words “include,” “includes” or “including” and other words or
       phrases of similar import, when used in this Agreement, shall be deemed to be followed
       by the words “without limitation.”

               (c)    The words “hereof,” “herein” and “hereunder” and words of similar
       import, when used in this Agreement, refer to this Agreement as a whole and not to any
       particular provision of this Agreement.

               (d)     The word “if” and other words of similar import shall be deemed, in each
       case, to be followed by the phrase “and only if.”

               (e)    The use of “or” herein is not intended to be exclusive.

              (f)    The definitions contained in this Agreement are applicable to the singular
       as well as the plural forms of such terms. Whenever the context may require, any
       pronouns used herein shall include the corresponding masculine, feminine or neuter
       forms, and the singular form of names and pronouns shall include the plural and vice
       versa.

              (g)     All terms defined in this Agreement have their defined meanings when
       used in any certificate or other document made or delivered pursuant hereto, unless
       otherwise defined therein.

              (h)     References herein to a Person are also to its successors and permitted
       assigns. Any reference herein to a Governmental Authority shall be deemed to include
       reference to any successor thereto.

               (i)    Any reference herein to “Dollars” or “$” shall mean United States dollars.



                                                16
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 22 of 57




             (j)     Each Buyer acknowledges and agrees that the specification of any dollar
      amount in the representations, warranties or covenants contained in this Agreement is not
      intended to imply that such amounts or higher or lower amounts are or are not material,
      and each Buyer shall not use the fact of the setting of such amounts in any dispute or
      controversy between the Parties as to whether any obligation, item, or matter is or is not
      material.

             (k)     References in this Agreement to materials or information “furnished to
      Buyer” and other phrases of similar import include all materials or information made
      available to Salon Holdings or its Representatives in the data room prepared by Sellers or
      provided to Salon Holdings or its Representatives in response to requests for materials or
      information.

                                       ARTICLE II
                                   PURCHASE AND SALE

                Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, Buyers will purchase and acquire from Sellers, and
Sellers will sell, transfer, assign, convey and deliver to Buyers at the Closing all of the Acquired
Assets. As reflected, and unless otherwise provided for, in the applicable Bill of Sale as
contemplated by Section 2.5(b), the applicable Buyer that will purchase and acquire the
applicable Acquired Assets from the applicable Seller, and the sale, transfer, assignment,
conveyance and delivery to such applicable Buyer by such applicable Seller at the Closing of
such applicable Acquired Assets, shall be as follows: (a) the Acquired Assets of RBS shall be
acquired by Salon Holdings; (b) the Acquired Assets of Rudy’s New York, LLC shall be
acquired by RBS NY, LLC; (c) the Acquired Assets of Rudy’s Hollywood, LLC shall be
acquired by RBS CA, LLC; (d) the Acquired Assets of Rudy’s Portland, LLC shall be acquired
by RBS Oregon, LLC; (e) the Acquired Assets of Rudy’s Southeast, LLC shall be acquired by
RBS Georgia, LLC; (f) the Acquired Assets of Rudy’s Barber Shop, L.L.C. shall be acquired by
RBS Washington, LLC; provided, however, that in each case, any Acquired Assets that are
jointly owned by one or more Sellers shall be acquired by Salon Holdings, unless otherwise
agreed to by the Parties.

                 Section 2.2 Assumed Liabilities. On the terms and subject to the conditions
set forth in this Agreement, Buyers will assume and become responsible for the Assumed
Liabilities at the Closing. The applicable Buyer agrees to pay, perform, honor and discharge, or
cause to be paid, performed, honored and discharged, all Assumed Liabilities in a timely
manner in accordance with the terms thereof, including paying all Cure Costs. For the
avoidance of doubt, Sellers shall not be liable for, and shall have no obligation to pay or cause
to be paid, any Cure Costs. As reflected, and unless otherwise provided for, in the applicable
Assignment and Assumption Agreement as contemplated by Section 2.5(b), the applicable
Buyer that will assume the applicable Assumed Liabilities from the applicable Seller, shall be as
follows: (a) the Assumed Liabilities of RBS shall be assumed by Salon Holdings; (b) the
Assumed Liabilities of Rudy’s New York, LLC shall be assumed by RBS NY, LLC; (c) the
Assumed Liabilities of Rudy’s Hollywood, LLC shall be assumed by RBS CA, LLC; (d) the
Assumed Liabilities of Rudy’s Portland, LLC shall be acquired by RBS Oregon, LLC; (e) the
Assumed Liabilities of Rudy’s Southeast, LLC shall be assumed by RBS Georgia, LLC (f) the

                                                17
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 23 of 57




Assumed Liabilities of Rudy’s Barber Shop, L.L.C. shall be assumed by RBS Washington,
LLC.

               Section 2.3   Consideration; Deposit; Escrow Amounts.

              (a)    The consideration for the Acquired Assets (the “Total Consideration”)
      shall be (i) an aggregate Dollar amount equal to the sum of (A) onethree hundred
      thousand Dollars ($100,000300,000) (the “Cash Purchase Price”), of which an amount of
      onethree hundred thousand Dollars ($100,000300,000) in cash shall be used to fund the
      Wind-Down of the Sellers’ estates, plus (B) Seller Proration Amount, if any, and minus
      (C) the Buyer Proration Amount, if any (such sum, together with the Credit Bid (defined
      below) the “Purchase Price”), (ii) the Buyers’ credit bid in an amount equal to 100% of
      the DIP Obligations (the “Credit Bid”) (as an offset against, and reduction in the amount
      of Sellers’ debt in respect of such DIP Obligations under the DIP Financing Agreement,
      pursuant to Section 363(k) of the Bankruptcy Code), and (iii) Buyers’ assumption of the
      Assumed Liabilities.

             (b)     Upon the Bankruptcy Court’s entry of its order approving the Bidding
      Procedures Motion, Salon Holdings shall promptly deposit with Debtors’ Counsel the
      sum of ten thousand Dollars ($10,000) by wire transfer of immediately available funds
      (the “Escrow Amount”), to be held in escrow and released by Debtors’ Counsel and
      delivered to either Salon Holdings or Sellers, in accordance with the provisions of this
      Section 2.3. The Escrow Amount shall be distributed as follows:

                      (i)    if the Closing shall occur, the Escrow Amount shall be applied
              towards the Purchase Price payable by Salon Holdings (on its own behalf and on
              behalf of the other Buyers, as applicable) to Sellers under Section 2.3(a) and shall
              be delivered to Sellers at the Closing;

                      (ii)   if this Agreement is terminated by Sellers pursuant to Section
              8.1(d), the Escrow Amount shall be delivered to Sellers; or

                     (iii) if this Agreement is terminated for any reason other than by a
              Seller pursuant to Section 8.1(d), the Escrow Amount shall in each case be
              returned to Salon Holdings.

                Section 2.4 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of DLA Piper LLP (US), 1201 North
Market Street, Suite 2100, Wilmington, Delaware 19801 (or such other location as shall be
mutually agreed upon by Sellers and Buyer) commencing at 10:00 AM local time on May 12,
2020, subject to the prior or simultaneous satisfaction or waiver all of the conditions to the
obligations of Sellers and Buyer to consummate the transactions contemplated hereby set forth
in Article VII, or on such other date as shall be mutually agreed upon by Sellers and Buyer prior
thereto. The date on which the Closing is to occur shall be referred to herein as the “Closing
Date”.



                                               18
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 24 of 57




               Section 2.5   Closing Payments and Deliveries.

              (a)    On the Closing Date, Salon Holdings (on its own behalf and on behalf of
      the other Buyers, as applicable) shall pay the Cash Purchase Price (less the Escrow
      Amount, which shall be released to Sellers by Debtors’ Counsel, which shall be paid by
      wire transfer of immediately available funds into an account designated by Sellers.

              (b)      At the Closing, the applicable Seller will deliver to the applicable Buyer:
      (i) a duly executed Bill of Sale, each substantially in the form of Exhibit A (the “Bill of
      Sale”); (ii) a duly executed Assignment and Assumption Agreement, each substantially in
      the form of Exhibit B (the “Assignment and Assumption Agreement”); (iii) a duly
      executed certificate from an officer of each Seller to the effect that each of the conditions
      specified in Section 7.1(a) and Section 7.1(b) is satisfied; and (iv) a non-foreign affidavit
      from each Seller that is organized in or under the Laws of the United States or any state
      thereof, dated as of the Closing Date, sworn under penalty of perjury and in form and
      substance required under Treasury Regulations issued pursuant to section 1445 of the
      IRC.

              (c)    At the Closing, the applicable Buyer will deliver to the applicable Seller:
      (i) the Bill of Sale duly executed by such applicable Buyer; (ii) the Assignment and
      Assumption Agreement duly executed by such applicable Buyer; and (iii) a duly
      executed certificate from an officer of such applicable Buyer to the effect that each of the
      conditions specified in Section 7.2(a) and Section 7.2(b) are satisfied.

             (d)     At the Closing, Salon Holdings will issue to each of the Prepetition
      Lenders, that number of Buyer Stock set forth opposite such Prepetition Lender’s name
      on Schedule 2.5(d) hereto.

              (e)     At the Closing, or as soon as practical thereafter, Salon Holdings will pay
      to the Prepetition Lenders an amount in cash equal to the obligations arising under the
      Prepetition Promissory Notes.

               Section 2.6 Prorations. In accordance with the allocation reflected in Section
2.1, the following items shall be prorated between the applicable Seller and the applicable
Buyer as of the Closing Date: (i) applicable property and personal taxes (other than Transfer
Taxes), (ii) post-petition utilities, and (iii) post-petition lease payments under the Assumed
Leases, subject to any concessions or modifications agreed to by the applicable Landlords.
Unless otherwise stated herein, all prorations shall be on an accrual basis in accordance with
GAAP, and based on the actual number of days in each month. Sellers shall be responsible for
amounts relating to the period prior to the Closing Date, and Buyers shall be responsible for
amounts relating from the Closing Date. Property taxes on Acquired Assets will be prorated
using applicable property tax rates if known, and if not known, applicable property tax rates
from the last known period shall be utilized but subject to later adjustments for actual property
tax rates. The net amount of all prorations owed to Buyers and Sellers under this shall be
referred to as the “Buyer Proration Amount” if owed to Buyers or the “Seller Proration
Amount” if owed to Sellers.


                                               19
          Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 25 of 57




              Section 2.7   Assumption/Rejection of Certain Contracts and Leases.

             (a)    Schedule 2.7(a) sets forth a list, as of the date hereof, of all executory
      Contracts and unexpired Leases to which any Seller is a party.

              (b)     From and after the date hereof until the earlier of (x) one Business Day
      prior to the Sale Hearing or (y) three Business Days prior to the Closing, Salon Holdings
      may, in its sole discretion, (i) designate a Contract listed on Schedule 2.7(a) for
      assumption and assignment to the applicable Buyer in accordance with Section 2.1 and
      Section 2.2 or as otherwise determined by Salon Holdings, effective on and as of the
      Closing (such Contracts, the “Designated Contracts”), (ii) designate a Lease listed on
      Schedule 2.7(a) for assumption and assignment to the applicable Buyer in accordance
      with Section 2.1 and Section 2.2 or as otherwise determined by Salon Holdings, effective
      on and as of the Closing, including, but not limited to, any amendment or modification
      that may contain lease concessions (such Leases, the “Assumed Leases”), or (iii)
      designate any Contract or Lease listed on Schedule 2.7(a) for rejection. The Designated
      Contracts and Assumed Leases as of the date hereof are set forth on Schedule 2.7(b)
      hereto, which will be supplemented as additional Leases and Contracts are designated for
      assumption and assignment or rejection prior to the conclusion of the Auction, if any, as
      set forth in this Section 2.7(b); provided that that if no Auction is held, Schedule 2.7(b)
      may be supplemented as additional Leases and Contracts are designated for assumption
      and assignment or rejection until the earlier of (x) one Business Day prior to the Sale
      Hearing or (y) three Business Days prior to the Closing.

              (c)    Sellers shall take all actions reasonably required to assume and assign the
      Designated Contracts and Assumed Leases to the applicable Buyer, including taking all
      actions reasonably necessary to facilitate any negotiations with the counterparties to such
      Contracts or Leases and, if necessary, to obtain an order of the Bankruptcy Court
      containing a finding that the proposed assumption and assignment of the Contracts or
      Leases to the applicable Buyer satisfies all applicable requirements of section 365 of the
      Bankruptcy Code.

               (d)   Buyers shall take all actions reasonably required for Sellers to assume and
      assign the Designated Contracts and Assumed Leases to the applicable Buyer (including
      the payment of the Cure Costs), including taking all actions reasonably necessary to
      facilitate any negotiations with the counterparties to such Contracts or Leases and, if
      necessary, to obtain an order of the Bankruptcy Court containing a finding that the
      proposed assumption and assignment of the Contracts or Leases to Buyers satisfies all
      applicable requirements of section 365 of the Bankruptcy Code.

                Section 2.8 Allocation. Buyers and Sellers agree to allocate the Purchase Price
(as finally determined hereunder), the Assumed Liabilities, and all other relevant items among
the Acquired Assets in accordance with section 1060 of the IRC and the Treasury Regulations
thereunder.

              Section 2.9 Removal of Excluded Assets. Subject to applicable law, including
applicable Shelter-in-Place Laws and as promptly as practicable following the Closing Date

                                              20
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20     Page 26 of 57




(and in any event within ten (10) Business Days of later of (x) the Closing or (y) repeal of
applicable Shelter-in-Place Laws), Sellers shall remove at their expense all of the Excluded
Assets that are located at the Barbershops and, if requested by Sellers, Buyer shall arrange
transportation of such Excluded Assets to a location designated by Sellers at Sellers’ expense.

                                 ARTICLE III
                  SELLERS’ REPRESENTATIONS AND WARRANTIES

       Sellers represent and warrant to Buyers that the statements contained in this Article III
are true and correct as of the date of this Agreement, except as set forth in the disclosure
schedule accompanying this Agreement (the “Disclosure Schedule”). For the avoidance of
doubt, any reference in this Article III to “Sellers” or “Seller” shall include any predecessors of
any Seller.

                 Section 3.1 Organization of Sellers; Good Standing. Each Seller is a limited
liability company duly organized, validly existing, and in good standing under the laws of the
state of its incorporation and has, subject to the necessary authority from the Bankruptcy Court,
all requisite corporate power and authority to own, lease, and operate its assets and to carry on
its business as now being conducted, except where the failure to be so organized, existing, or in
good standing or have such power and authority would not reasonably be expected to have a
Material Adverse Effect.

                Section 3.2 Authorization of Transaction. Subject to the Bankruptcy Court’s
entry of the Sale Order, each Seller has full power and authority (including full corporate power
and authority) to execute and deliver this Agreement and all other agreements contemplated
hereby to which it is a party and to perform its obligations hereunder and thereunder. The
execution, delivery, and performance of this Agreement and all other agreements contemplated
hereby to which each Seller is a party have been duly authorized by such Seller. Upon due
execution hereof by each Seller, this Agreement (assuming due authorization and delivery by
Buyers) shall constitute, subject to the Bankruptcy Court’s entry of the Sale Order, the valid and
legally binding obligation of such Seller, enforceable against such Seller in accordance with its
terms and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar
laws relating to creditors’ rights and general principles of equity.

                Section 3.3 Noncontravention; Government Filings. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Article II), will (a) conflict with or
result in a breach of the organizational documents of any Seller, (b) subject to the entry of the
Sale Order, violate any Law or Decree to which any Seller is subject in respect of the Acquired
Assets, or (c) subject to the entry of the Sale Order, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any material Contract or Lease to which any Seller is a
party or to which any of the Acquired Assets is subject, except, in the case of either clause (b)
or (c), for such conflicts, violations, breaches, defaults, accelerations, rights or failures to give
notice as would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Other than as required by, or pursuant to, the Bankruptcy Code, the Bidding
Procedures Order or the Sale Order, no Seller is required to give any notice to, make any filing

                                                21
           Case 20-10746-LSS        Doc 174-2        Filed 05/05/20   Page 27 of 57




with, or obtain any authorization, consent or approval of any Governmental Authority in order
for the Parties to consummate the transactions contemplated by this Agreement or any Related
Agreement, except where the failure to give notice, file or obtain such authorization, consent or
approval would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or prevent or materially impair or delay any Seller’s ability to consummate the
transactions contemplated hereby or perform its obligations hereunder on a timely basis.

                Section 3.4 Title to Assets. At the Closing, subject to any Permitted Liens,
Sellers will have good and valid title to, or the right to use, the Acquired Assets, except to the
extent the failure to have such title or right to use would not reasonably be expected to have a
Material Adverse Effect. Pursuant to the Sale Order, Sellers will convey such title to or rights
to use, all of the tangible Acquired Assets, free and clear of all Liens (other than Permitted
Liens).

               Section 3.5 Designated Contracts. True and materially complete copies of all
Contracts and Leases set forth on Schedule 2.7(a) have been made available to Salon Holdings
in the data room prepared by Sellers.

               Section 3.6 Real Property. Sellers do not have any title interest in real
property which is related to, used, useful or held for use in the conduct of the Business.
Schedule 3.6 of the Disclosure Schedule sets forth the location of each of the twenty-five (25)
operating barbershops (each, a “Barbershop”, and collectively, the “Barbershops”), each of
which is leased to a Seller by a third party, and a list of all Leases. The total number of
operating barbershops related to the Business is twenty-five (25). Sellers have made available to
Salon Holdings a true and materially complete copy of each Lease. With respect to each Lease,
(a) assuming due authorization and delivery by the other party thereto, such Lease constitutes
the valid and legally binding obligation of the Seller party thereto and, to Sellers’ Knowledge,
the counterparty thereto, enforceable against such Seller and, to Sellers’ Knowledge, the
counterparty thereto in accordance with its terms and conditions, subject to applicable
bankruptcy, insolvency, moratorium, or other similar laws relating to creditors’ rights and
general principles of equity, and (b) neither such Seller nor, to Sellers’ Knowledge, the
counterparty thereto is in breach or default under such Lease, except (i) for those defaults that
will be cured in accordance with the Sale Order or waived in accordance with section 365 of the
Bankruptcy Code (or that need not be cured under the Bankruptcy Code to permit the
assumption and assignment of the Leases) or (ii) to the extent such breach or default would not
reasonably be expected to have a Material Adverse Effect.

                Section 3.7 Litigation; Decrees. Except as set forth in Schedule 3.7 of the
Disclosure Schedule and other than the Bankruptcy Cases, there is no Litigation pending against
the Sellers, jointly or individually. Other than the Bankruptcy Cases, no Seller is subject to any
outstanding Decree that would (x) reasonably be expected to have a Material Adverse Effect or
(y) prevent or materially delay such Seller’s ability to consummate the transactions
contemplated hereby or perform in any material respect its obligations hereunder.

              Section 3.8    Labor Relations.     Except as set forth in Schedule 3.8 of the
Disclosure Schedule:


                                                22
          Case 20-10746-LSS         Doc 174-2      Filed 05/05/20   Page 28 of 57




             (a)    No Seller is a party to or bound by any collective bargaining agreement.
      To Sellers’ Knowledge, no union or other labor organization; (i) is currently attempting
      to organize any employees of the Company for the purpose of representation; or (ii) has
      demanded recognition or filed any petition seeking certification.

              (b)    Schedule 3.8(c) of the Disclosure Schedule sets forth a true, correct and
      complete list, as of the date of this Agreement, of all employees of the Company and
      identifies the job title, work location, date of hire, exempt or non-exempt status,
      employment status (whether active or on leave of absence), part-time or full-time, annual
      base salary or regular hourly wage rate, and bonus or commission entitlement for each
      such employee, as well as whether such employee is on leave and the date of such leave.

              (c)     To Sellers’ Knowledge, there is no charge or complaint of discrimination
      or retaliation, lawsuit, governmental investigation or audit or other similar proceeding
      pending or threatened against the Company by, on behalf of or relating to any
      employee(s) of the Company.

              Section 3.9 Brokers’ Fees. No Seller has entered into any Contract to pay any
fees or commissions to any broker, finder, or agent with respect to the transactions
contemplated hereby for which any Buyer could become liable or obligated to pay.

              Section 3.10 Taxes.

              (a)    Except as set forth in Schedule 3.10 of the Disclosure Schedule and for
      matters that would not be reasonably expected to have a Material Adverse Effect, and
      except those Taxes for which the Sellers will seek authority from the Bankruptcy Court
      to pay (i) Sellers have timely filed all Tax Returns required to be filed with the
      appropriate Governmental Authorities in all jurisdictions in which such Tax Returns are
      required to be filed (taking into account any extension of time to file granted or to be
      obtained on behalf of Sellers); (ii) all Taxes shown as due on such Tax Returns have been
      paid (other than any Taxes not due as of the date of the filing of the Bankruptcy Cases as
      to which subsequent payment was prohibited by reason of the Bankruptcy Cases); (iii)
      Sellers are not a party to any Litigation by any taxing authority; and (iv) there are no
      pending or, to Seller’s Knowledge, threatened Litigation by any taxing authority.

             (b)     Sellers are not foreign persons within the meaning of section 1445 of the
      IRC.

               Section 3.11 Tangible Personal Property. Schedule 3.11 of the Disclosure
Schedule sets forth all Contracts on Schedule 2.7(a) that constitute leases of personal property
involving annual payments in excess of five thousand Dollars ($5,000) relating to personal
property used by Sellers in the Business.

              Section 3.12 Employee Benefits.

             (a)    Schedule 3.12(a) of the Disclosure Schedule lists all “employee benefit
      plans,” as defined in section 3(3) of ERISA, including any multiemployer plans as
      defined in section 3(37) of ERISA, and all other material employee benefit plans or
                                              23
    Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 29 of 57




arrangements (other than governmental plans and statutorily required benefit
arrangements), including bonus or incentive plans, deferred compensation arrangements,
severance pay, sick leave, vacation pay, disability, medical insurance and life insurance
maintained or contributed to by Sellers with respect to Covered Employees (the
“Company Benefit Plans”).

        (b)     The Company has delivered or made available to Salon Holdings true,
correct and materially complete copies of the following documents with respect to each
Company Benefit Plan: (i) each Company Benefit Plan (and all amendments thereto), and
in the case of an unwritten Company Benefit Plan, a written description thereof, and any
trust agreement, investment management contract, custodial agreement or insurance
contract relating to such plan, (ii) the most recent summary plan description and all
summaries of material modifications thereto, and (iii) the most recently filed annual
reports on Form 5500 and all Schedules thereto.

        (c)     Each of the Company Benefit Plans sponsored by Sellers that is intended
to qualify under section 401 of the IRC has been determined by the IRS to be so
qualified, and, except as disclosed on Schedule 3.12(c) of the Disclosure Schedule, to the
Knowledge of Sellers, nothing has occurred with respect to the operation of any such
plan which could reasonably be expected to result in the revocation of such favorable
determination.

       (d)    To Sellers’ Knowledge, each of the Company Benefit Plans has been
maintained, in all material respects, in accordance with its terms and all provisions of
applicable Law.

        (e)    No Company Benefit Plan is a “multiemployer plan” (as defined in section
3(37) of ERISA) (“Multiemployer Plan”) or other pension plan that is subject to Title IV
or Section 302 of ERISA or Section 412 of the Code and neither the Company nor any of
its ERISA Affiliates has sponsored or contributed to or been required to contribute to a
Multiemployer Plan or other pension plan subject to Title IV or Section 302 of ERISA or
Section 412 of the Code at any time within the previous six years. Neither the Company
nor any of its ERISA Affiliates has any liability (contingent or otherwise) relating to the
withdrawal or partial withdrawal from a Multiemployer Plan.

        (f)    No Company Benefit Plan provides benefits, including death or medical
benefits, beyond termination of service or retirement other than (i) coverage mandated by
Law, including but not limited to COBRA coverage, or (ii) death or retirement benefits
under a Company Benefit Plan qualified under Section 401(a) of the Code, and neither
the Company nor any of its ERISA Affiliates has made a written or oral representation
promising the same.

        (g)    With respect to each Company Benefit Plan providing termination or
retirement benefits that is subject to the laws of a jurisdiction outside of the United
States, or covering any Person residing or primarily working outside the United States, (i)
to Sellers’ Knowledge, each such Company Benefit Plan complies in all material respects


                                        24
    Case 20-10746-LSS          Doc 174-2       Filed 05/05/20     Page 30 of 57




with all applicable Laws; and (ii) each such Company Benefit Plan that is required to be
registered with a Governmental Authority is so registered.

        Section 3.13 Intellectual Property.

        (a)      Schedule 3.13(a) of the Disclosure Schedule sets forth a complete and
correct list of all (i) patents and patent applications, (ii) registered trademarks and
trademark applications, (iii) material unregistered trademarks and social media accounts,
(iv) registered copyrights, (v) internet domain names, and (vi) material software, in each
case (i) – (vi) included in the Owned Intellectual Property, and specifying as to each such
item, as applicable, the owner(s) of record (and, in the case of domain names, the
registrar), jurisdiction of application or registration, the application or registration
number, and the date of application or registration.

        (b)     Except for Owned Intellectual Property set forth in Schedule 3.13(a)(iii)
and (vi) of the Disclosure Schedule, each other item required to be identified in Schedule
3.13(a) of the Disclosure Schedule: (i) is registered or recorded in the name of Company,
is, to Sellers’ Knowledge, in full force and has been duly applied for and registered in
accordance with applicable Law; (ii) has no filings, payments or similar actions that must
be taken by Company within 120 days following the Closing Date for the purposes of
obtaining, maintaining, perfecting or renewing such registration of Intellectual Property;
(iii) has no unsatisfied past or outstanding maintenance or renewal obligation; and (iv)
has not been and is not involved in any opposition, cancellation, interference, reissue,
reexamination or other similar proceeding.

        (c)     The Company or another Seller is the sole and unrestricted legal and
beneficial owner of all Owned Intellectual Property, and no Owned Intellectual Property
will at the Closing be subject to any Liens, adverse claims, any requirement of any past
(if outstanding), present or future royalty payments or otherwise encumbered or restricted
by any rights of any third party, other than Permitted Liens. The execution, delivery and
performance of this Agreement and the consummation of the transactions contemplated
thereby will not result in the loss, forfeiture, termination, license or impairment of, or
give rise to any obligation to transfer or to create, change or abolish, or limit, terminate or
consent to the continued use of any material Intellectual Property owned or used by
Sellers in the Business as currently conducted.

        (d)     To the Knowledge of Sellers, the Owned Intellectual Property is valid and
enforceable. To the Knowledge of Sellers, the Owned Intellectual Property and
Intellectual Property licensed to Sellers under the Intellectual Property Licenses listed in
Schedule 3.13(d) of the Disclosure Schedule constitute all of the Intellectual Property
used in and necessary to conduct and operate the Business as currently conducted (other
than off-the-shelf software for which Sellers pay less than thirty thousand Dollars
($30,000) in licensing or other fees per software title per annum).

        (e)    No Owned Intellectual Property is or has been the subject of any
Litigation or Decree that bars or limits the use of such rights (excluding oppositions,
rejections, orders or rulings issues in the context of the application for registration of the

                                          25
    Case 20-10746-LSS          Doc 174-2       Filed 05/05/20    Page 31 of 57




Owned Intellectual Property). No Seller is and, to the Knowledge of Sellers, has been
party to any Litigation relating to its use of Intellectual Property, including any Litigation
involving any claim that the Company infringed, misappropriated, diluted or otherwise
violated the rights of any third party. Except for the Permitted Liens, the license
agreements listed in Schedule 3.13(d) of the Disclosure Schedule and non-exclusive
licenses granted by Sellers (expressly or implicitly) in the ordinary course of business in
connection with the sale, lease or transfer of finished products or services to customers,
Sellers have not granted any options with respect to, or has otherwise encumbered or
placed limitations on any Owned Intellectual Property or Sellers’ use thereof.

        (f)     Except as set forth in Schedule 3.13(f) of the Disclosure Schedule, since
January 1, 2019: (i) no Seller has received any written communication alleging that any
Owned Intellectual Property or Intellectual Property Licenses are invalid or
unenforceable, or challenging such Seller’s ownership of or right to use any such rights;
(ii) no Seller has received any written cease and desist, written invitation to license or
other written communication alleging that such Seller requires any license with respect
to, or is infringing, misappropriating, diluting or otherwise violating the Intellectual
Property Licenses of any third party; and (iii) no Seller has sent any written
communication to or asserted or threatened in writing any action or claim against any
Person involving or relating to any Owned Intellectual Property.

        (g)    To the Knowledge of Sellers, the products and services of Sellers as
offered currently (including, the use thereof), and the operation of the Business as
currently conducted, do not infringe, misappropriate, dilute or otherwise violate the rights
of any third party. To the Knowledge of Sellers, no third party has or is infringing on,
misappropriating or otherwise violating any Owned Intellectual Property.

        (h)    Sellers have taken commercially reasonable and appropriate steps to
protect, maintain and preserve the confidentiality of any trade secrets included in the
Owned Intellectual Property.

         (i)    To the Knowledge of Sellers, no Owned Intellectual Property was
developed, in whole or in part (i) pursuant to or in connection with the development of
Intellectual Property for any standards-setting bodies, industry groups or other similar
standards organizations, (ii) under contract with or using the resources of any
Governmental Authority, academic institution or other entity that would subject any
Owned Intellectual Property to the rights of any Governmental Authority, academic
institution or other entity, (iii) under any grants or other funding arrangements with third
parties, or (iv) using any software, software development toolkits, databases, libraries,
scripts, or other, similar modules of software that are subject to “open source” or similar
license terms in a manner that subjects the software included in Intellectual Property
Licenses to any copyleft license or that requires or purports to require Company to grant
any license with respect to Owned Intellectual Property.

        (j)    Except as set forth in Schedule 3.13(j) of the Disclosure Schedule, to the
Knowledge of Sellers, all material software owned, licensed, used or otherwise held for
use in the Business is in good working order and condition and is sufficient in all material

                                          26
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 32 of 57




      respects for the purposes for which it is currently used in the Business. To the
      Knowledge of Sellers, no Seller has experienced any material defects in design,
      workmanship or material in connection with the use of such software that have not been
      corrected. To the Knowledge of Sellers, no such software contains any computer code or
      any other procedures, routines or mechanisms which may: (i) disrupt, disable, harm or
      impair in any material way such software’s operation, (ii) cause such software to damage
      or corrupt any data, storage media, programs, equipment or communications of Sellers or
      their clients, or otherwise interfere with Sellers’ operations as currently conducted, or
      (iii) permit any third party to access any such software to cause disruption, disablement,
      harm, impairment, damage erasure or corruption (sometimes referred to as “traps”,
      “viruses”, “access codes”, “back doors” “Trojan horses,” “time bombs,” “worms,” or
      “drop dead devices”).

              Section 3.14 Compliance with Laws; Permits.

              (a)     Sellers are in compliance with all Laws applicable to the Business, except
      as resulting from the filing and pendency of the Bankruptcy Cases or where the failure to
      be in compliance would not be reasonably expected to have a Material Adverse Effect.
      Sellers have not received any written notice of or been charged with the violation of any
      Laws, except where such violation would not be reasonably expected to have a Material
      Adverse Effect.

              (b)     Sellers have all Permits which are required for the operation of the
      Business as presently conducted, except where such failure to have Permit would not be
      reasonably be expected to have a Material Adverse Effect. Sellers are not in default or
      violation (and no event has occurred which, with notice or the lapse of time or both,
      would constitute a default or violation) of any term, condition or provision of any Permit
      to which they are parties, except where such default or violation would not be reasonably
      expected to have a Material Adverse Effect. Schedule 3.14(b) of the Disclosure
      Schedules lists all current Permits issued to Sellers which are related to the conduct of the
      Business as currently conducted or the ownership and use of the Acquired Assets,
      including the names of the Permits and their respective dates of issuance and expiration.
      No event has occurred that, with or without notice or lapse of time or both, would
      reasonably be expected to result in the revocation, suspension, lapse, or limitation of any
      Permit set forth in Schedule 3.14(b) of the Disclosure Schedules.

              Section 3.15 Environmental Matters. The representations and warranties
contained in this Section 3.15 are the sole and exclusive representations and warranties of
Sellers with respect to environmental matters, including matters relating to Environmental
Laws. Except as would not be reasonably likely to have a Material Adverse Effect:

             (a)   the operations of Sellers are in compliance with all applicable
      Environmental Laws, which compliance includes obtaining, maintaining and complying
      with all Permits issued pursuant to Environmental Laws necessary to operate the
      Business;



                                               27
           Case 20-10746-LSS        Doc 174-2       Filed 05/05/20    Page 33 of 57




            (b)    no Seller is the subject of any outstanding Litigation with any
      Governmental Authority with respect to Environmental Laws;

              (c)    no Seller is the subject of any pending, or to the Knowledge of Sellers,
      threatened Litigation alleging that Sellers may (i) be in violation of any Environmental
      Law, or any Permit issued pursuant to Environmental Law, or (ii) have any liability under
      any Environmental Law; and

              (d)     to the Knowledge of Sellers, there are no pending or threatened
      investigations of Sellers, or currently or previously owned, operated or leased property of
      Sellers, which would reasonably be expected to result in Sellers or their Subsidiaries
      incurring liability pursuant to any Environmental Law.

               Section 3.16 Related Party Transactions. Except as set forth on Schedule 3.16
of the Disclosure Schedule and other than the Company Benefit Plans, no officer, director or
executive committee member of any Seller or any member of their immediate family or any
Affiliate of the Company or such Seller (a) is a party to any Contract or Lease set forth on
Schedule 2.7(b) of the Disclosure Schedule or has any material business arrangement with, or
has any material financial obligations to or is owed any financial obligations from, the
Company or any actual competitor, vendor or licensor of the Company (each such Contract,
Lease or business arrangement, an “Affiliate Agreement”), (b) to the Knowledge of Sellers,
none of the foregoing Persons have any cause of action or other claim whatsoever against or
related to the Business or the Acquired Assets, and (c) to the Knowledge of Sellers, the
Company does not have any direct or indirect business arrangement with or financial obligation
to the foregoing Persons.

                Section 3.17 Financial Statements. True, correct and complete copies of (a) the
consolidated balance sheets and statements of operations and comprehensive income,
stockholders’ equity and cash flow of the Company as of and for the years ended December 31,
2018 and December 31, 2019 (the “Yearly Financial Statements”) and (b) an unaudited
consolidated balance sheets and statements of operations and comprehensive loss, cash flow and
stockholders’ equity of the Company as of and for the one month period ended January 31,
2020 (such date being the “Interim Balance Sheet Date”) (the “Interim Financial Statements”
and, together with Yearly Financial Statements, the “Financial Statements”) have been provided
to Salon Holdings. The Financial Statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Company as of the dates and for
the periods indicated in such Financial Statements, have been prepared in accordance with the
books of account and other financial records of the Company and have been prepared in
conformity with GAAP (except, in the case of the Interim Financial Statements, for the absence
of footnotes and other presentation items and for normal year-end adjustments that are not
material individually or in the aggregate).

                Section 3.18 Inventory. The Inventory as a whole is of a quantity and quality
historically useable or saleable in the conduct of the Business since the filing of the Bankruptcy
Cases. All Inventory is free from defects in materials and workmanship (normal wear and tear
excepted), except as would not have a Material Adverse Effect.


                                               28
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20     Page 34 of 57




               Section 3.19 Sufficiency of Assets. The Acquired Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same manner as
conducted since the filing of the Bankruptcy Cases and constitute all of the rights, property and
assets necessary to conduct the Business as currently conducted immediately prior to the date
hereof.

                                 ARTICLE IV
                  BUYERS’ REPRESENTATIONS AND WARRANTIES

        Buyers represent and warrant to each Seller that the statements contained in this Article
IV are true and correct as of the date of this Agreement.

                 Section 4.1 Organization of Buyer; Good Standing. Salon Holdings is a
corporation duly organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and operate its assets
and to carry on its business as now being conducted. Each Buyer other than Salon Holdings is
a limited liability company duly organized, validly existing and in good standing under the laws
of the state of its formation and has all requisite company power and authority to own, lease and
operate its assets and to carry on its business as now being conducted

                Section 4.2 Authorization of Transaction. Each Buyer has full power and
authority (including full company power and authority) to execute and deliver this Agreement
and all other agreements contemplated hereby to which it is a party and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby to which a Buyer is a party have been
duly authorized by such Buyer. This Agreement (assuming due authorization and delivery by
Sellers) constitutes the valid and legally binding obligation of each Buyer, enforceable against
each Buyer in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and general principles
of equity.

                Section 4.3 Noncontravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article II) will (a) conflict with or result in a breach
of the certificate of incorporation or bylaws, certificate of formation or operating agreement, or
other organizational documents, as applicable, of such Buyer, (b) violate any law or Decree to
which Buyer is, or its assets or properties are, subject or (c) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any Contract or Lease to
which a Buyer is a party or by which it is bound, except, in the case of either clause (b) or (c),
for such conflicts, breaches, defaults, accelerations, rights or failures to give notice as would
not, individually or in the aggregate, have a material adverse effect on Buyer. No Buyer is
required to give any notice to, make any filing with, or obtain any authorization, consent or
approval of any Governmental Authority in order for the Parties to consummate the transactions
contemplated by this Agreement or any Related Agreement, except where the failure to give
notice, file or obtain such authorization, consent or approval would not, individually or in the


                                                29
           Case 20-10746-LSS        Doc 174-2      Filed 05/05/20     Page 35 of 57




aggregate, prevent or materially impair or delay any Buyer’s ability to consummate the
transactions contemplated hereby or perform its obligations hereunder on a timely basis.

              Section 4.4 Litigation; Decrees. There is no Litigation pending or, to Salon
Holdings’ knowledge, threatened in writing that challenges the validity or enforceability of this
Agreement or seeks to enjoin or prohibit consummation of the transactions contemplated
hereby. Neither Salon Holdings nor any other Buyer is subject to any outstanding Decree that
would prevent or materially impair or delay any Buyer’s ability to consummate the transactions
contemplated hereby or perform its obligations hereunder on a timely basis.

              Section 4.5 Brokers’ Fees. No Buyer has entered into any Contract to pay any
fees or commissions to any broker, finder or agent with respect to the transactions contemplated
by this Agreement for which Sellers or any of their Affiliates could become liable or obligated
to pay.

                Section 4.6 Sufficient Funds; Adequate Assurances. Salon Holdings has and
will have at the Closing immediately available funds sufficient for the satisfaction of all of its
obligations under this Agreement, including the payment of the Purchase Price, the Cure Costs
and all fees, expenses of and other amounts required to be paid by Buyer in connection with the
transactions contemplated hereby. Each Buyer is capable of satisfying the conditions contained
in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Designated
Contracts and Assumed Leases and the related Assumed Liabilities.

                                     ARTICLE V
                               PRE-CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

                 Section 5.1 Efforts; Cooperation. Upon the terms and subject to the conditions
set forth in this Agreement (including Section 5.4(a)), each of the Parties shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with the other Parties in doing, all things reasonably
necessary, proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated hereby, except as otherwise specifically
provided in Section 5.4. Without limiting the generality of the foregoing, (i) each Seller shall
use its commercially reasonable efforts to cause the conditions set forth in Section 7.1 that are
within its control or influence to be satisfied or fulfilled, and (ii) each Buyer shall use its
commercially reasonable efforts to cause the conditions set forth in Section 7.2 that are within
its control or influence to be satisfied or fulfilled.

               Section 5.2   Conduct of the Business Pending the Closing.

              (a)    During the period prior to the Closing, Sellers shall use commercially
       reasonable efforts, except as otherwise required, authorized or restricted by applicable
       Law (including applicable Shelter-in-Place Laws), pursuant to the Bankruptcy Code or
       pursuant to a Decree of the Bankruptcy Court, to operate the Business in the Ordinary
       Course of Business. Sellers shall use commercially reasonable efforts to, except as
                                              30
    Case 20-10746-LSS           Doc 174-2      Filed 05/05/20    Page 36 of 57




related to or the result of the filing or pendency of the Bankruptcy Cases, (A) preserve
intact their business organizations, (B) maintain the Business and the Acquired Assets
(normal wear and tear excepted), (C) keep available the services of its officers and
Covered Employees, (D) maintain satisfactory relationships with licensors, licensees,
suppliers, contractors, distributors, consultants, vendors, and others having business
relationships with Sellers in connection with the operation of the Business (other than
payment of pre-petition claims), and (E) continue to operate the Business and Acquired
Assets in all material respects in compliance with all Laws applicable to the Business and
Sellers consistent with past practice in place immediately prior to the Petition Date.

        (b)    Except (i) as set forth on Schedule 5.2(b) of the Disclosure Schedule, (ii)
as required by applicable Law (including applicable Shelter-in-Place Laws) or by Decree
of the Bankruptcy Court, (iii) as otherwise contemplated by this Agreement, or (iv) with
the prior written consent of Salon Holdings (which consent shall not be unreasonably
withheld, conditioned or delayed), no Seller shall, solely as it relates to the Business:

               (i)    other than in the Ordinary Course of Business, (A) materially
       increase the annual level of compensation of any Covered Employee or (B)
       materially increase or decrease the coverage or benefits available under any (or
       create any new) Employee Benefit Plan;

              (ii)    subject any of the Acquired Assets to any Lien, except for
       Permitted Liens and any Lien securing any debtor in possession loan facility or
       granted in an order authorizing use of cash collateral;

                 (iii)   terminate, amend, or fail to renew, obtain, or preserve any material
       Permit;

                 (iv)    make any material loans or material advances;

              (v)     enter into any Contract that limits or restricts the conduct or
       operations of the business of the Company;

              (vi)   incur, create, assume, guarantee, or become liable for any
       indebtedness, other than trade debt and other indebtedness incurred in the
       Ordinary Course of Business;

               (vii) except as previously disclosed to or known by Salon Holdings,
       materially modify, amend, supplement, or terminate any Contract or Lease set
       forth on Schedule 2.7(a);

              (viii) fail to maintain in full force and effect any filings necessary to
       maintain the Owned Intellectual Property, other than in the Ordinary Course of
       Business;

               (ix)    write up, write down, or write off the book value of any assets
       other than in the Ordinary Course of Business;

                                          31
           Case 20-10746-LSS          Doc 174-2       Filed 05/05/20   Page 37 of 57




                      (x)    engage any new employee whose annual base salary would exceed
               ten thousand Dollars ($10,000);

                      (xi)     reject any Contracts or Leases other than as set forth on Schedule
               5.2(b)(xii) of the Disclosure Schedule;

                      (xii) seek to accelerate the receipt of any royalty payments or licensing
               receivables generated by the Business, by way of discount or otherwise;

                      (xiii)   terminate any Covered Employee unless such termination is for
               “cause”; or

                      (xiv)    agree to do anything prohibited by this Section 5.2.

                Section 5.3    Bankruptcy Court Matters.

               (a)    No later than April 4, 2020, Sellers shall file with the Bankruptcy Court an
application or motion seeking approval of (i) the Bidding Procedures Order (ii) the form of this
Agreement and Sellers’ authority to enter into this Agreement and (iii) the Bid Protections (as
defined below) (the “Bidding Procedures Motion”).

                (b)    If this Agreement is terminated pursuant to Section 8.1(e)(i), Salon
Holdings shall be entitled to the reimbursement of, and Sellers shall promptly reimburse Salon
Holdings in immediately available funds for, its actual, reasonable and documented actual and
necessary out-of-pocket fees and expenses in connection with the transaction contemplated
hereby (the “Expense Reimbursement”) and the payment of a break-up fee (the “Break-Up
Fee”, together with the Expense Reimbursement, the “Bid Protections”) in an amount,
collectively of one hundred thousand Dollars ($100,000). In addition, the Bidding Procedures
Order shall provide for an initial overbid protection in the amount of thirty thousand Dollars
($30,000) over and above the aggregate of the Purchase Price and the Bid Protections and
minimum bid increments thereafter of thirty thousand Dollars ($30,000) (the “Overbid
Protection”). The obligations of Sellers to pay the Bid Protections (i) shall, subject to the
provisions of the DIP Order, be entitled to administrative expense claim status under Sections
503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code, (ii) shall not be subordinate to any other
administrative expense claim against Sellers, other than as provided in the DIP Order or any
adequate protection order in existence at the time the Expense Reimbursement is approved, and
(iii) shall survive the termination of this Agreement in accordance with Section 8.2. The
Bidding Procedures Order shall approve the Bid Protections as set forth in this paragraph.

                (c)    Unless otherwise agreed by the Parties in writing, the Bidding Procedures
Order shall also (i) be entered by the Bankruptcy Court on or before April 16, 2020, (ii) provide
that qualified bids must be submitted by May 5, 2020, and an auction, if any, shall take place on
May 7, 2020, and (iii) provide that the Closing shall occur on or before May 13, 2020.
Notwithstanding the foregoing, the Closing shall occur as provided in Section 2.4.

                (d)     This Agreement and the transactions contemplated hereby are subject to
Sellers’ right and ability to consider higher or better competing bids with respect to the Business

                                                 32
            Case 20-10746-LSS         Doc 174-2      Filed 05/05/20    Page 38 of 57




and a material portion of the Acquired Assets pursuant to the Bidding Procedures Order (each a
“Competing Bid”).

                (e)   If an Auction is conducted, and Buyers are not the prevailing party(ies) at
the conclusion of such Auction (such prevailing party, the “Prevailing Bidder”), Buyers shall be
required to serve as a back-up bidder (the “Back-up Bidder”) and keep Buyers’ bid to
consummate the transactions contemplated by this Agreement on the terms and conditions set
forth in this Agreement (as the same may be improved upon in the Auction) open and
irrevocable until the earlier of (i) 5:00 p.m. (prevailing Eastern time) on May 26, 2020 (the
“Outside Back-up Date”), or (ii) the date of closing of a Competing Bid with the Prevailing
Bidder. Following the Sale Hearing and prior to the Outside Back-up Date, if the Prevailing
Bidder fails to consummate the applicable alternative transaction as a result of a breach or failure
to perform on the part of such Prevailing Bidder, the Back-up Bidder (if the Back-up Bidder is
the next highest bidder at the Auction) will be deemed to have the new prevailing bid, and
Sellers will be authorized, without further order of the Bankruptcy Court, to consummate the
transactions contemplated by this Agreement on the terms and conditions set forth in this
Agreement (as the same may be improved upon in the Auction) with the Back-up Bidder.

                (f)     Sellers shall promptly serve true and correct copies of the Sale Motion and
all related pleadings in accordance with the Bidding Procedures Order, the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure, the Local Rules of Bankruptcy Practice and Procedure
of the United States Bankruptcy Court for the District of Delaware, and any other applicable
order of the Bankruptcy Court.

                (g)     The Sale Order shall be entered by the Bankruptcy Court. The Sale Order
shall, among other things, (i) approve, pursuant to Sections 105, 363, and 365 of the Bankruptcy
Code, (A) the execution, delivery and performance by Sellers of this Agreement, (B) the sale of
the Acquired Assets to Buyers on the terms set forth herein and free and clear of all Liens (other
than Liens included in the Assumed Liabilities and Permitted Liens), and (C) the performance by
Sellers of their respective obligations under this Agreement; (ii) authorize and empower Sellers
to assume and assign to Buyers the Designated Contracts; and (iii) find that each Buyer is a
“good faith” buyer within the meaning of Section 363(m) of the Bankruptcy Code, not a
successor to any Seller and grant each Buyer the protections of Section 363(m) of the
Bankruptcy Code. Buyers shall promptly take such actions as are reasonably requested by
Sellers to assist in obtaining Bankruptcy Court approval of the Sale Order, including furnishing
affidavits or other documents or information for filing with the Bankruptcy Court for purposes,
among others, of (a) demonstrating that each Buyer is a “good faith” purchaser under Section
363(m) of the Bankruptcy Code and (b) establishing adequate assurance of future performance
within the meaning of Section 365 of the Bankruptcy Code. In the event that the Bankruptcy
Court’s approval of the Sale Order shall be appealed, Sellers shall use reasonable efforts to
defend such appeal.

             (h)     Unless otherwise provided in the Bidding Procedures Order, the Bidding
Procedures Order shall apply to the sale of the Business hereunder.

               Section 5.4    Notices and Consents.      Prior to the Closing and as necessary
following the Closing:

                                                33
           Case 20-10746-LSS         Doc 174-2     Filed 05/05/20      Page 39 of 57




              (a)    Sellers will give, or will cause to be given, any notices to third parties, and
      each of the Parties will use its commercially reasonable efforts to obtain any third party
      consents or sublicenses, in connection with the matters referred to in Schedule 5.4(a) of
      the Disclosure Schedule or as are otherwise necessary and appropriate to consummate the
      transactions contemplated hereby

             (b)    Each of the Parties will give any notices to, make any filings with, and use
      its commercially reasonable efforts to obtain any authorizations, consents, and approvals
      of Governmental Authorities necessary and appropriate to consummate the transactions
      contemplated hereby.

               Section 5.5 Notice of Developments. Each Seller and each Buyer will give
prompt written notice to the other Parties of (a) the existence of any fact or circumstance, or the
occurrence of any event, of which it has Knowledge that would reasonably be likely to cause a
condition to a Party’s obligations to consummate the transactions contemplated hereby set forth
in Article VII not to be satisfied as of a reasonably foreseeable Closing Date, or (b) the receipt
of any notice or other communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; provided, however, that the delivery of any such
notice pursuant to this Section 5.5 shall not be deemed to amend or supplement this Agreement
and the failure to deliver any such notice shall not constitute a waiver of any right or condition
to the consummation of the transactions contemplated hereby by any Party.

               Section 5.6 Access. Sellers will provide each Buyer and their respective
Representatives access to all books and records, and Designated Contracts and Assumed Leases
included in the Acquired Assets via an electronic data room; provided, however, that, for
avoidance of doubt, the foregoing shall not require any Person to waive, or take any action with
the effect of waiving, its attorney-client privilege with respect thereto. Each Buyer shall upon
reasonable notice to, and with the prior written consent of, Sellers, be permitted to contact
Landlords, vendors, suppliers, licensors, and licensees. Sellers shall be entitled to be present at
any such meetings.

              Section 5.7 Bulk Transfer Laws. Each Buyer acknowledges that Sellers will
not comply with the provisions of any bulk transfer laws or similar laws of any jurisdiction in
connection with the transactions contemplated by this Agreement, including the United Nations
Convention on the Sale of Goods, and hereby waives all claims related to the non-compliance
therewith.

                                       ARTICLE VI
                                    OTHER COVENANTS

      The Parties agree as follows with respect to the period from and after the Closing:

               Section 6.1   Further Assurances.

             (a)     In case at any time after the Closing any further action is necessary to
      carry out the purposes of this Agreement, each of the Parties will, at the requesting
      Party’s sole cost and expense, take such further action (including the execution and
      delivery of such other reasonable instruments of sale, transfer, conveyance, assignment,
                                              34
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 40 of 57




      assumption and confirmation, providing materials and information) as the other Party
      may reasonably request which actions shall be reasonably necessary to transfer, convey,
      or assign to the applicable Buyer all of the Acquired Assets to be acquired by such Buyer
      in accordance with Section 2.1 or to confirm an applicable Buyer’s assumption of the
      Assumed Liabilities to be assumed by such Buyer in accordance with Section 2.2.

              (b)     If, following the Closing, any Buyer or any Seller becomes aware that any
      Buyer or any of its Affiliates owns any asset or rights which is an Excluded Asset, such
      Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
      Seller, such Buyer shall execute, or cause the relevant Affiliate(s) of such Buyer to
      execute, such documents as may be reasonably necessary to cause the transfer of and
      such Buyer shall thereafter transfer any such asset or right to such Seller or such other
      entities nominated by such Seller for no consideration and such Seller shall do all such
      things as are reasonably necessary to facilitate such transfer. If, following the Closing, a
      Buyer receives any payments in respect of an Excluded Asset, such Buyer shall promptly
      remit such payments to the applicable Seller or other entity nominated by such Seller.

              (c)     If, following the Closing, any Buyer or any Seller becomes aware that a
      Seller or any of its Affiliates owns any asset or rights which is an Acquired Asset, such
      Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
      Buyer, the applicable Seller shall execute or cause the relevant Seller or Affiliate(s) of
      such Seller to execute such documents as may be reasonably necessary to cause the
      transfer of and such Seller shall thereafter transfer any such asset or right to such Buyer
      or any other entities nominated by such Buyer for no consideration and such Buyer shall
      do all such things as are reasonably necessary to facilitate such transfer. If, following the
      Closing, a Seller or its Affiliates receive any payments in respect of the Acquired Assets,
      such Seller shall promptly remit such payments to such applicable Buyer or other entity
      nominated by Buyer.

               (d)   With respect to any Acquired Asset (and any asset which is not an
      Acquired Asset solely as a result of a restriction on transfer or assignment) for which
      consent or approval is required for transfer or assignment but is not obtained prior to the
      Closing, Sellers shall reasonably cooperate with Buyers in any reasonable arrangement
      that Buyers may request to provide Buyers with all of the benefits of, or under, the
      applicable Acquired Assets (or assets that are not Acquired Assets solely as a result of a
      restriction on transfer or assignment), including taking actions reasonably required to
      enforce, for the benefit of a Buyer, any and all rights of Sellers against any party to the
      applicable Acquired Asset.

                Section 6.2 Access; Enforcement; Record Retention. From and after the
Closing, upon request by any Party (the “Requesting Party”), the other Parties will permit such
Requesting Party and its Representatives to have reasonable access during normal business
hours, and in a manner so as not to interfere unreasonably with the normal business operations
of such Party, to all premises, properties, personnel, books and records, and Contracts or Leases
of such Party for the purposes of (a) preparing Tax Returns, (b) monitoring or enforcing rights
or obligations under this Agreement or any of the Related Agreements, or (c) complying with
the requirements of any Governmental Authority; provided, however, that, for avoidance of

                                               35
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20   Page 41 of 57




doubt, the foregoing shall not require a Party to take any such action if (i) such action may
result in a waiver or breach of any attorney/client privilege, (ii) such action could reasonably be
expected to result in violation of applicable law, or (iii) providing such access or information
would be reasonably expected to be disruptive to its normal business operations. Buyers agree
to maintain the files or records which are contemplated by the first sentence of this Section 6.2
in a manner consistent in all material respects with its document retention and destruction
policies, as in effect from time to time, for six (6) years following the Closing.

               Section 6.3   Covered Employees.

               (a)       Salon Holdings, or one of the other Buyers, may offer employment to all
      of the Covered Employees (including, for the avoidance of doubt, Inactive Employees).
      At least two (2) Business Days prior to the Auction, Salon Holdings may provide Sellers
      a list of any Covered Employees that Salon Holdings, or one of the other Buyers, would
      like to make an offer of employment. Any such offer of employment will be effective as
      of the Closing Date and contingent upon the Closing. Each Covered Employee who
      accepts such offer of employment shall be deemed a “Transferred Employee”; provided
      that any Covered Employee who has been furloughed or is on an approved leave of
      absence as of the Closing (an “Inactive Employee”) shall not be considered a Transferred
      Employee unless and until such Inactive Employee returns to active status pursuant to the
      following sentence, and notwithstanding anything herein to the contrary, no Buyer or
      their respective Affiliates shall be responsible for Liabilities relating to such Inactive
      Employee from and after the date such Inactive Employee becomes a Transferred
      Employee. Each Transferred Employee who becomes employed by a Buyer in
      connection with the transactions contemplated by this Agreement shall be eligible to
      receive the salary and benefits (excluding, severance and equity compensation)
      maintained for employees of Salon Holdings on substantially similar terms and
      conditions in the aggregate as are provided to similarly situated employees of Salon
      Holdings. The employment of any Inactive Employee with Salon Holdings or one of its
      Affiliates, as applicable, shall be effective upon his or her return to active work, provided
      that the Inactive Employee reports to work with Salon Holdings or one of its Affiliates,
      as applicable, within five (5) Business Days after the end of any such approved leave
      and, to the extent permitted by applicable Law, in no event later than six (6) months
      following the later of (i) the Closing Date or (ii) repeal of the applicable Shelter-in-Place
      Laws, and, as of such date, such Inactive Employee shall be a Transferred Employee.
      Salon Holdings, in its sole discretion shall also be permitted to offer employment to any
      Covered Employee that is not employed at a Barbershop and any such Covered
      Employee that accepts such offer of employment shall be a Transferred Employee.
      Sellers will reasonably cooperate with any reasonable requests by Buyer in order to
      facilitate the offers of employment and the delivery of such offers.

              (b)      Service Credit. Each Transferred Employee shall be given credit for all
      service with Sellers and their Subsidiaries, and their respective predecessors under any
      employee benefit plans or arrangements of Salon Holdings and its respective Affiliates
      maintained by Salon Holdings or its respective Affiliates in which such Transferred
      Employees participate following the Closing Date, for purposes of eligibility, vesting and
      entitlement to benefits, including for severance benefits and vacation entitlement and for
                                                36
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 42 of 57




      accrual of pension benefits provided, however, that (i) such credit shall be given pursuant
      to payroll or plan records, at the election of Salon Holdings, in its sole and absolute
      discretion; and (ii) such service crediting shall be permitted and consistent with Salon
      Holdings’ defined contribution retirement plan.. Notwithstanding the foregoing, nothing
      in this Section 6.3(b) shall be construed to require crediting of service that would result
      in a duplication of benefits.

              (c)      No Third Party Beneficiary Rights. Without limiting the generality of
      this Section 6.3, no provision of this Agreement shall create any third party beneficiary
      rights in any current or former employee or service provider of any Seller, any Covered
      Employee, or any Transferred Employee (including any beneficiary or dependent thereof)
      in respect of continued employment by Sellers or its Affiliates or Buyers or its Affiliates
      or otherwise. Nothing herein shall (i) guarantee employment for any period of time or
      preclude the ability of any Buyer or any of its Affiliates to terminate any Transferred
      Employee for any reason, (ii) require any Buyer or any of its Affiliates to continue any
      Company Benefit Plans, employee benefit plans, or arrangements or prevent the
      amendment, modification or termination thereof after the Closing, or (iii) constitute an
      amendment to any Company Benefit Plan, employee benefit plans, or arrangements.

             (d)        Effective as soon as practicable following the Closing Date, Sellers, or
      any applicable Affiliate, shall effect a transfer of assets and liabilities from the defined
      contribution retirement plan that it maintains, to the defined contribution retirement plan
      maintained by Salon Holdings, with respect to those employees of the Business who
      become employed by Salon Holdings, or an Affiliate of Salon Holdings, in connection
      with the transactions contemplated by this Agreement. Any such transfer shall be in an
      amount sufficient to satisfy Section 414(l) of the Code.

              (e)        Except for any Assumed Liabilities, Sellers will have the sole and
      absolute responsibility for any financial or other commitments to their employees for the
      period prior to the Closing, including any and all claims or obligations for severance pay
      and any and all claims and obligations arising under any collective bargaining agreement,
      employee benefit plan (including, any withdrawal liability) or any local, state or federal
      law, rule or regulation (including, the WARN Act). Other than as set forth in Section
      6.3(a), no Buyer of any of its Affiliates shall have any contractual or other obligation
      with respect to hiring, offering to hire or employing any Covered Employee or any of
      Sellers’ other employees. Except as set forth in Section 6.3(a), in no event shall any
      Buyer be obligated to commit to any particular usage of employees or to any particular
      benefits or wage rates. Nothing contained herein shall be deemed an admission that
      Sellers have any financial obligation to employees or that obligations, if any, are entitled
      to a particular treatment or priority under the Bankruptcy Code. Sellers’ failure to pay an
      obligation, if any, under this Section 6.3 shall not be a default under this Agreement.

               Section 6.4 Transfer Taxes. Buyers shall pay any stamp, documentary, filing,
recording, registration, sales, use, transfer, added-value or other non-income Tax, fee, or
governmental charge (a “Transfer Tax”) imposed under applicable Law in connection with the
transactions contemplated hereby. The Party that is required by applicable Law to file any Tax
Returns in connection with Transfer Taxes described in the immediately preceding sentence

                                               37
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 43 of 57




shall prepare and timely file such Tax Returns. The Parties hereto shall cooperate to permit the
filing Party to prepare and timely file any such Tax Returns.

               Section 6.5 Press Releases and Public Announcements. No Party shall issue
any press release or make any public announcement relating to the existence or subject matter
of this Agreement without the prior written approval of Salon Holdings and RBS, unless a press
release or public announcement is required by applicable law, or any rule or order of the
Bankruptcy Court. If any such announcement or other disclosure is required, the disclosing
Party shall give the nondisclosing Parties prior notice of, and an opportunity to comment on, the
proposed disclosure. The Parties acknowledge that Sellers shall file this Agreement with the
Bankruptcy Court in connection with obtaining the Sale Order.

               Section 6.6   Non-Disclosure; Non-Solicit; Non-Disparagement.

              (a)     Non-Disclosure of Confidential Information. None of the Sellers (the
      “Restricted Parties”) shall, directly or indirectly, disclose or use at any time (and shall
      cause their respective Affiliates and Representatives not to use or disclose) any
      Confidential Information (whether or not such information is or was developed by any of
      the Restricted Parties), except to the extent that (i) such disclosure or use is (i) directly
      related to and required by the performance of such Restricted Party’s duties to the
      Company or the Buyers, (ii) required by applicable law, any rule of the Bankruptcy
      Court, any Decree, or as otherwise provided hereunder. The Restricted Parties each
      further agrees to take commercially reasonable steps, to the extent within its control, to
      safeguard such Confidential Information and to protect it against disclosure, misuse,
      espionage, loss, and theft. In the event any of the Restricted Parties is required by Law or
      Decree to disclose any Confidential Information, such Restricted Party shall promptly
      notify the Buyers in writing, which notification shall include the nature of the legal
      requirement and the extent of the required disclosure, and shall cooperate with the
      Buyers’ reasonable requests to preserve the confidentiality of such Confidential
      Information consistent with applicable Law. For purposes of this Agreement,
      “Confidential Information” means all information of a confidential or proprietary nature
      (whether or not specifically labeled or identified as “confidential”), in any form or
      medium, that relates to the Business, the Company, any other Seller, or their respective
      suppliers, distributors, customers, independent contractors or other business relations.
      Confidential Information includes the following as they relate to the Company, any other
      Seller or the Business and, in each case, to the extent the Company, any other Seller or
      the Business obtains a commercial benefit from the secret nature of such information:
      internal business information (including information relating to strategic and staffing
      plans and practices, business, training, marketing, promotional and sales plans and
      practices, cost, rate and pricing structures, accounting and business methods and potential
      acquisition candidates); identities of, individual requirements of, and specific contractual
      arrangements with, the Company’s or any other Seller’s suppliers, distributors,
      customers, independent contractors or other business relations and their confidential
      information; trade secrets, know-how, compilations of data and analyses, techniques,
      systems, formulae, research, records, reports, manuals, documentation, models, data and
      data bases relating thereto; and inventions, innovations, improvements, developments,
      methods, designs, analyses, drawings, and reports.
                                               38
    Case 20-10746-LSS          Doc 174-2       Filed 05/05/20     Page 44 of 57




        (b)    Non-Solicit; Non-Disparagement. During the period commencing on the
Closing Date and ending on the fifth (5th) anniversary of the Closing Date (the
“Restricted Period”), none of the Sellers shall, directly or indirectly, either individually or
acting in concert with another Person or Persons:

              (i)     request, induce or attempt to influence any distributor, supplier or
       customer of goods or services of the Business to curtail, cancel or refrain from
       maintaining or increasing the amount or type of business such distributor, supplier
       or customer of goods or services is currently transacting, or may be transacting
       during the Restricted Period, with the Business or modify its pricing or other
       terms of sale with the Business;

              (ii)   solicit for employment or retention or hire, employ or retain any
       Person who is an employee of the Business during the Restricted Period;

              (iii) influence or attempt to influence any Person who is an employee
       of the Business during the Restricted Period to terminate his or her employment
       with the Company or the Business; or

              (iv)    make any negative, derogatory or disparaging statements or
       communications regarding any Buyer, the Business, the Company or its
       Subsidiaries, or their respective Affiliates or employees.

         (c)    Severability. Notwithstanding anything to the contrary in this Agreement,
if at any time, in any judicial or arbitration proceeding, any of the restrictions stated in
this Section 6.6 are found by a final order of a court of competent jurisdiction or
arbitrator to be unreasonable or otherwise unenforceable under circumstances then
existing, the Parties each agree that the period, scope or geographical area, as the case
may be, shall be reduced to the extent necessary to enable the court to enforce the
restrictions to the extent such provisions are allowable under applicable Law, giving
effect to the agreement and intent of the Parties that the restrictions contained herein shall
be effective to the fullest extent permissible. In the event of a breach or violation by any
Restricted Party of any of the provisions of this Section 6.6, the Restricted Period Period,
as the case may be, will be tolled for so long as such Restricted Party was in violation of
such provision. Each Restricted Party agrees that the restrictions contained in this
Agreement are reasonable in all respects and necessary to protect each Buyer’s interest
in, and the value of, the Business.

        (d)     Specific Performance; Injunctive Relief.         Each Restricted Party
acknowledges and agrees that in the event of a breach or violation by any Restricted
Party of any of the provisions of this Section 6.6, the Buyers would suffer irreparable
harm, no adequate remedy at law would exist for the Buyers, and damages would be
difficult to determine. Consequently, in the event of any such breach or violation, the
Buyers or their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive or other relief in order to enforce or prevent any


                                          39
           Case 20-10746-LSS          Doc 174-2       Filed 05/05/20     Page 45 of 57




      violations of the provisions hereof, in each case without the requirement of posting a
      bond or proving actual damages.

                Section 6.7 No Successor Liability. The Parties intend that upon the Closing,
each Buyer and its Affiliates shall not and shall not be deemed to: (a) be a successor (or other
such similarly situated party), or otherwise be deemed a successor, to Sellers, including a
“successor employer” for the purposes of the Internal Revenue Code of 1986, the Employee
Retirement Income Security Act of 1974, or other applicable laws; (b) have any responsibility
or liability for any obligations of Sellers, or any affiliate of Sellers, based on any theory of
successor or similar theories of liability; (c) have, de facto or otherwise, merged with or into
any of Sellers; (d) be an alter ego or a mere continuation or substantial continuation of any of
Sellers (and there is no continuity of enterprise between any Buyer and any Seller), including
within the meaning of any foreign, federal, state or local revenue, pension, ERISA, tax, labor,
employment, environmental, or other law, rule or regulation (including filing requirements
under any such laws, rules or regulations), or under any products liability law or doctrine with
respect to Sellers’ liability under such law, rule or regulation or doctrine; or (e) be holding itself
out to the public as a continuation of any of Sellers or their respective estates.

              Section 6.8 Acquired Avoidance Actions. No Buyer shall at any time
following the Closing pursue, prosecute, sell, or transfer any of the Acquired Avoidance
Actions.

                                  ARTICLE VII
                       CONDITIONS TO OBLIGATION TO CLOSE

                Section 7.1 Conditions to Buyers’ Obligations.      Buyers’ obligation to
consummate the transactions contemplated hereby in connection with the Closing is subject to
satisfaction or waiver of the following conditions:

              (a)     the representations and warranties set forth in Article III shall have been
      true and correct on the date hereof and as of the Closing (except to the extent expressly
      made as of an earlier date, in which case as of such date as if made at and as of such
      date), except where the failure of such representations and warranties to be so true and
      correct (without giving effect to any limitation as to “material” or “Material Adverse
      Effect” set forth therein) has not resulted in a Material Adverse Effect;

            (b)     Sellers shall have performed and complied with its covenants and
      agreements hereunder through the Closing in all material respects;

             (c)     the Bankruptcy Court shall have entered the Bidding Procedures Order
      pursuant to the terms and conditions of Section 5.3 herein.

             (d)     the Bankruptcy Court shall have entered the Sale Order, and no Decree
      staying, reversing, modifying or amending the Sale Order shall be in effect on the
      Closing Date;

              (e)    no material Decree shall be in effect that prohibits consummation of the
      transactions contemplated by this Agreement; and
                                                 40
          Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 46 of 57




              (f)    each delivery contemplated by Section 2.5(b) to be delivered to a Buyer
      shall have been delivered.

                Section 7.2 Conditions to Sellers’ Obligations.     Sellers’ obligations to
consummate the transactions contemplated hereby in connection with the Closing are subject to
satisfaction or waiver of the following conditions:

              (a)    the representations and warranties set forth in Article IV shall have been
      true and correct in all material respects (except that any representation or warranty that is
      qualified by materiality shall have been true and correct in all respects) on the date hereof
      and as of the Closing (except to the extent expressly made as of an earlier date, in which
      case as of such date as if made at and as of such date);

            (b)     each Buyer shall have performed and complied with its covenants and
      agreements hereunder through the Closing in all material respects;

             (c)     the Bankruptcy Court shall have entered the Sale Order, and no Decree
      staying, reversing, modifying or amending the Sale Order shall be in effect on the
      Closing Date;

              (d)     no material Decree shall be in effect that prohibits consummation of any
      of the transactions contemplated by this Agreement; and

              (e)     each payment contemplated by Section 2.5(a) to be made to Sellers shall
      have been made, and each delivery contemplated by Section 2.5(c) to be delivered to
      Sellers shall have been delivered.

               Section 7.3 No Frustration of Closing Conditions. Neither Buyers nor Sellers
may rely on the failure of any condition to their respective obligations to consummate the
transactions contemplated hereby set forth in Section 7.1 or Section 7.2, as the case may be, to
be satisfied if such failure was caused by such Party’s or its Affiliates’ failure to use its
reasonable best efforts (or such other applicable efforts standard expressly contemplated
hereby) to satisfy the conditions to the consummation of the transactions contemplated hereby
or by any other breach of a representation, warranty or covenant hereunder.

                                        ARTICLE VIII
                                       TERMINATION

              Section 8.1 Termination of Agreement. The Parties may terminate this
Agreement at any time prior to the Closing as provided below:

             (a)     by the mutual written consent of the Parties;

             (b)     by any Party by giving written notice to the other Parties if:

                    (i)     any court of competent jurisdiction or other competent
             Governmental Authority shall have enacted or issued a Law or Decree or taken
             any other action permanently restraining, enjoining or otherwise prohibiting the

                                               41
    Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 47 of 57




       consummation of the transactions contemplated by this Agreement and such Law
       or Decree or other action shall have become final and non-appealable; provided,
       however, that the right to terminate this Agreement under this Section 8.1(b)(i)
       shall not be available to any Party if the failure to consummate the Closing
       because of such action by a Governmental Authority shall be due to the failure of
       such Party to have fulfilled any of its obligations under this Agreement; or

               (ii)     the Closing shall not have occurred prior to the Termination Date;
       provided, however, that if the Closing shall not have occurred on or before the
       Termination Date due to a material breach of any representations, warranties,
       covenants or agreements contained in this Agreement by Buyers or Sellers, then
       the breaching Party may not terminate this Agreement pursuant to this Section
       8.1(b)(ii). The “Termination Date” shall be May 13, 2020, unless the Parties
       mutually agree to a later Closing Date pursuant to Section 2.4, upon which such
       later date shall be the Termination Date.

        (c)     by Buyers by giving written notice to Sellers if there has been a breach by
any Seller of any representation, warranty, covenant, or agreement contained in this
Agreement that has prevented the satisfaction of the conditions to the obligations of
Buyers at the Closing set forth in Section 7.1(a) and Section 7.1(b), and such breach has
not been waived by Buyers, or, if such breach is curable, cured by such Seller prior to the
earlier to occur of (A) ten (10) days after receipt of Buyers’ notice of intent to terminate
and (B) the Termination Date; provided, that Buyers shall not have a right of termination
pursuant to this Section 8.1(c) if Sellers could, at such time, terminate this Agreement
pursuant to Section 8.1(d);

        (d)     by Sellers by giving written notice to Buyers if there has been a breach by
Buyers of any representation, warranty, covenant, or agreement contained in this
Agreement that has prevented the satisfaction of the conditions to the obligations of
Sellers at the Closing set forth in Section 7.2(a) and Section 7.2(b), and such breach has
not been waived by such Seller, or, if such breach is curable, cured by Buyer prior to the
earlier to occur of (A) ten (10) days after receipt of such Seller’s notice of intent to
terminate and (B) the Termination Date; provided, that Sellers shall not have a right of
termination pursuant to this Section 8.1(d) if Buyer could, at such time, terminate this
Agreement pursuant to Section 8.1(c); or

        (e)     by Sellers or Salon Holdings, if (i) (x) Sellers enter into a definitive
agreement with respect to a Competing Bid, (y) the Bankruptcy Court enters an order
approving a Competing Bid and (z) the Person making the Competing Bid consummates
the Competing Bid or (ii) the Bankruptcy Court enters an order that precludes the
consummation of the transactions contemplated hereby on the terms and conditions set
forth in this Agreement.

       (f)      Notwithstanding anything contained herein to the contrary, in the event
that Sellers terminate this Agreement pursuant to Section 8.1(d), the Escrow Amount
shall be delivered to Sellers in accordance with Section 2.3(b)(ii) (within one (1)
Business Day following the date of any such termination). Sellers’ receipt of the Escrow

                                         42
           Case 20-10746-LSS        Doc 174-2       Filed 05/05/20    Page 48 of 57




      Amount shall constitute liquidated damages (and not a penalty) in a reasonable amount
      that will compensate Sellers in the circumstances in which this Agreement is terminated
      pursuant to Section 8.1(d), which amount would otherwise be impossible to calculate
      with precision, and (subject to the following sentence) be the sole and exclusive remedy
      (whether at law, in equity, in contract, in tort or otherwise) of Sellers against the Buyers,
      and any of their respective former, current, or future general or limited partners,
      stockholders, managers, members, directors, officers, Affiliates or agents for any loss
      suffered as a result of any breach of any covenant, representation, warranty or agreement
      in this Agreement by any Buyer or the failure of the transactions contemplated hereby to
      be consummated, and upon payment of such amounts, none of the Buyers nor any of their
      respective former, current, or future general or limited partners, stockholders, managers,
      members, directors, officers, Affiliates or agents shall have any further liability or
      obligation relating to or arising out of this Agreement or the transactions contemplated
      hereby. Notwithstanding the previous sentence, if Sellers terminate this Agreement
      pursuant to Section 8.1(d) as a result of any of the Buyers’ willful misconduct, then, in
      addition to the Escrow Amount, Sellers shall be entitled to any other remedies available
      at law or in equity.

                Section 8.2 Effect of Termination. If any Party terminates this Agreement
pursuant to Section 8.1, all rights and obligations of the Parties hereunder shall terminate upon
such termination and shall become null and void (except that Article I, Section 3.17, Article IX,
and this Section 8.2 shall survive any such termination) and no Party shall have any Liability
(except as set forth in Section 5.3) to the other Party hereunder; provided, however, that nothing
in this Section 8.2 shall relieve any Party from Liability for any breach occurring prior to any
such termination (but solely to the extent such breach was willful, grossly negligent or
fraudulent) set forth in this Agreement.

                                       ARTICLE IX
                                     MISCELLANEOUS

               Section 9.1 Survival. Except for any covenant that by its terms is to be
performed (in whole or in part) by any Party following the Closing, none of the representations,
warranties, or covenants of any Party set forth in this Agreement or in any certificate delivered
pursuant to Section 2.5(b) or Section 2.5(c) shall survive, and each of the same shall terminate
and be of no further force or effect as of, the Closing. Any obligations to be performed
post-Closing shall survive until completion.

               Section 9.2 Expenses. Except for as provided by orders of the Bankruptcy
Court including the DIP Order and the Expense Reimbursement, each Party will bear its own
costs and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including all fees of law firms, commercial banks, investment banks,
accountants, public relations firms, experts, and consultants. For the avoidance of doubt,
Buyers shall pay all recording fees arising from the transfer of the Acquired Assets.

               Section 9.3 Entire Agreement. This Agreement and the Related Agreements
constitute the entire agreement between the Parties and supersede any prior understandings,


                                               43
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20   Page 49 of 57




agreements or representations (whether written or oral) by or between the Parties to the extent
they relate in any way to the subject matter hereof.

              Section 9.4 Incorporation of Exhibits and Disclosure Schedule. The Exhibits
to this Agreement and the Disclosure Schedule are incorporated herein by reference and made a
part hereof.

               Section 9.5 Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by each Buyer and
each Seller. No waiver of any breach of this Agreement shall be construed as an implied
amendment or agreement to amend or modify any provision of this Agreement. No waiver by
any Party of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing and signed by the
Party making such waiver, nor shall such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent default, misrepresentation or
breach of warranty or covenant. No conditions, course of dealing or performance,
understanding, or agreement purporting to modify, vary, explain, or supplement the terms or
conditions of this Agreement shall be binding unless this Agreement is amended or modified in
writing pursuant to the first sentence of this Section 9.5 except as expressly provided herein.
Except where a specific period for action or inaction is provided herein, no delay on the part of
any Party in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof.

               Section 9.6 Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of its rights, interests, or obligations
hereunder with the prior written consent of the other Parties. Notwithstanding the foregoing,
each Buyer may assign (in whole or in part) either this Agreement or any of its rights, interests,
or obligations hereunder to an Affiliate of such Buyer without the prior written consent of the
other Parties; provided that such assignment shall not relieve such Buyer of its obligations
hereunder.

                 Section 9.7 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of
receipt if sent by facsimile transmission; (d) on the day such communication was sent by e-mail;
or (e) three (3) Business Days after being mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid, and addressed to the intended recipient as set forth
below:

      If to any Seller:      RUDY’S BARBERSHOP HOLDINGS, LLC
                             1605 Boylston Avenue
                             Suite 202
                             Seattle, Washington 98122

                                                44
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 50 of 57




                             Attention: Katie Trent
                             E-mail: Katie.Trent@rudysbarbershop.com

                             With a mandatory copy (which shall not constitute notice to
                             Sellers) to:

                             CHIPMAN BROWN CICERO & COLE, LLP
                             Hercules Plaza
                             1313 North Market Street, Suite 5400
                             Wilmington, Delaware 19801
                             Attention: William E. Chipman, Jr.
                             E-mail: Chipman@chipmanbrown.com

       If to Buyers:         RBS SALON HOLDINGS, INC.
                             c/o Tacit Capital LLC
                             12333 Sowden Road, Suite B
                             Houston, Texas 77080
                             Attention: Andrew Zins
                             E-mail: andrew@tacitcap.com

                             With a mandatory copy (which shall not constitute notice to
                             Buyers) to:

                             DLA Piper LLP (US)
                             51 John F. Kennedy Parkway, Suite 120
                             Short Hills, New Jersey 07078-2704
                             Attention: Kevin Grant; Richard Chesley
                             E-mail: Kevin.Grant@us.dlapiper.com
                                     Richard.Chesley@us.dlapiper.com;

Any Party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice in the manner
set forth in this Section 9.7.

                Section 9.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York (without giving effect
to the principles of conflict of Laws thereof), except to the extent that the Laws of such state are
superseded by the Bankruptcy Code.

               Section 9.9 Submission to Jurisdiction; Service of Process. Each of the Parties
irrevocably and unconditionally submits to the exclusive jurisdiction of the Bankruptcy Court in
any Litigation arising out of or relating to this Agreement or any Related Agreement or the
transactions contemplated hereby or thereby and agrees that all claims in respect of such
Litigation may be heard and determined in any such court. Each Party also agrees not to (a)
attempt to deny or defeat such exclusive jurisdiction by motion or other request for leave from
the Bankruptcy Court or (b) bring any action or proceeding arising out of or relating to this
Agreement or any Related Agreement or the transactions contemplated hereby or thereby in any
                                                45
           Case 20-10746-LSS        Doc 174-2       Filed 05/05/20    Page 51 of 57




other court. Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue in, and any defense of inconvenient forum to the maintenance of, any Litigation
so brought and waives any bond, surety or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by sending or
delivering a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 9.7; provided, however, that nothing in this Section
9.9 shall affect the right of any Party to serve legal process in any other manner permitted by
law or in equity. Each Party agrees that a final judgment in any Litigation so brought shall be
conclusive and may be enforced by Litigation or in any other manner provided by law or in
equity. The Parties intend that all foreign jurisdictions will enforce any Decree of the
Bankruptcy Court in any Litigation arising out of or relating to this Agreement or any Related
Agreement or the transactions contemplated hereby or thereby.

          Section 9.10 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

                Section 9.11 Specific Performance.         Prior to the Closing, without the
requirement of posting a bond or other security, Sellers shall be entitled to an injunction or
injunctions to enforce specifically Buyers’ obligation to deliver written instructions to Debtors’
Counsel to release the Escrow Amount to Sellers if and to the extent required by Section
2.3(b)(ii); provided that Sellers shall not be entitled to enforce specifically any other covenant
or agreement prior to the Closing. From and after the Closing, the Parties shall be entitled to an
injunction or injunctions to enforce specifically the Parties’ respective covenants and
agreements under this Agreement that survive the Closing, without the requirement of posting a
bond or other security.

                Section 9.12 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other provisions of this
Agreement. In the event that any of the provisions of this Agreement shall be held by any
Governmental Authority to be illegal, invalid, or unenforceable, such provisions shall be limited
or eliminated only to the minimum extent necessary so that this Agreement shall otherwise
remain in full force and effect.

                Section 9.13 No Third Party Beneficiaries . This Agreement shall not confer
any rights or remedies upon any Person other than Buyers, each Seller, the Executive and their
respective successors and permitted assigns. Notwithstanding anything to the contrary in this
Agreement, the DIP Lender shall be a third party beneficiary of all provisions of this Agreement
that expressly relate to the DIP Lender, as applicable.

               Section 9.14 Non-Recourse. All claims, obligations, liabilities, or causes of
action that may be based upon, in respect of, arise under, out or by reason of, be connected with,
or relate in any manner to this Agreement, the negotiation, execution or performance of this
Agreement (including any representation or warranty made in connection with or as an
inducement to this Agreement) or the transactions contemplated hereby may be made only

                                               46
           Case 20-10746-LSS         Doc 174-2       Filed 05/05/20    Page 52 of 57




against (and are those solely of) the Persons that are expressly identified as Parties to this
Agreement. No other Person, including any of their Affiliates, directors, officers, employees,
incorporators, members, partners, managers, stockholders, agents, attorneys, or representatives
of, or any financial advisors or lenders to any of the foregoing shall have any liabilities for any
claims, causes of action, obligations, or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement or based on, in respect of, or by reason of this
Agreement or its negotiation, execution, performance, or breach.

                Section 9.15 Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

                Section 9.16 Disclosure Schedule. All capitalized terms not defined in the
Disclosure Schedule shall have the meanings ascribed to them in this Agreement. The
representations and warranties of Sellers in this Agreement are made and given, and the
covenants are agreed to, subject to the disclosures and exceptions set forth in the Disclosure
Schedule. The listing of any matter shall expressly not be deemed to constitute an admission by
Sellers, or to otherwise imply, that any such matter is material, is required to be disclosed under
this Agreement or falls within relevant minimum thresholds or materiality standards set forth in
this Agreement. No disclosure in the Disclosure Schedule relating to any possible breach or
violation of any Contract or law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. In no event shall the listing of any matter in
the Disclosure Schedule be deemed or interpreted to expand the scope of Sellers’
representations, warranties, or covenants set forth in this Agreement. All attachments to the
Disclosure Schedule are incorporated by reference into the applicable section of the Disclosure
Schedule in which they are directly or indirectly referenced.

             Section 9.17 Headings; Table of Contents. The section headings and the table
of contents contained in this Agreement and the Disclosure Schedule are inserted for
convenience only and shall not affect in any way the meaning or interpretation of this
Agreement.

                Section 9.18 Counterparts; Facsimile and Electronic Signatures.            This
Agreement may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument. This Agreement
or any counterpart may be executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed an original.



                          [Remainder of page intentionally left blank.]




                                                47
            Case 20-10746-LSS      Doc 174-2       Filed 05/05/20       Page 53 of 57




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first above
written.

SELLERS:

RUDY’S BARBERSHOP HOLDINGS LLC
AND ITS SUBSIDIARIES


By:
   Name:
   Title:

RUDY’S NEW YORK LLC


By:
   Name:
   Title:

RUDY’S HOLLYWOOD, LLC


By:
   Name:
   Title:

RUDY’S PORTLAND, LLC


By:
   Name:
   Title:

RUDY’S SOUTHEAST, LLC


By:
   Name:
   Title:

RUDY’S BARBER SHOP, L.L.C.


By:
   Name:
   Title:
                           Signature Page to Asset Purchase Agreement
EAST\173324448.6
EAST\173324448.6
            Case 20-10746-LSS    Doc 174-2       Filed 05/05/20       Page 54 of 57




                                  BUYERS:

                                  RBS SALON HOLDINGS, INC.


                                  By:
                                     Name:
                                     Title:


                                    RBS OREGON, LLC


                                  By:_________________________________
                                     Name:
                                     Title:


                                    RBS NY, LLC


                                  By:_________________________________
                                     Name:
                                     Title:


                                   RBS GEORGIA, LLC


                                  By: _________________________________
                                     Name:
                                     Title:


                                    RBS CA, LLC


                                   By:_________________________________
                                      Name:
                                      Title:


                                    RBS WASHINGTON, LLC


                                   By:_________________________________
                         Signature Page to Asset Purchase Agreement
EAST\173324448.6
EAST\173324448.6
            Case 20-10746-LSS    Doc 174-2       Filed 05/05/20       Page 55 of 57




                                       Name:
                                       Title:




                         Signature Page to Asset Purchase Agreement
EAST\173324448.6
EAST\173324448.6
       Case 20-10746-LSS      Doc 174-2    Filed 05/05/20   Page 56 of 57




Document comparison by Workshare 9 on Monday, May 4, 2020 9:10:02 AM
Input:
                    file://F:\Clients\BANKRUPTCY CASES\CHAPTER
Document 1 ID       11'S\Rudy's Barbershop Holdings, LLC
                    (10892.001)\Sale\Rudy's - Stalking Horse APA v.8.docx
Description         Rudy's - Stalking Horse APA v.8
                    file://F:\Clients\BANKRUPTCY CASES\CHAPTER
                    11'S\Rudy's Barbershop Holdings, LLC
Document 2 ID
                    (10892.001)\Sale\Rudy's - Amended and Restated
                    Stalking Horse APA - Clean.docx
                    Rudy's - Amended and Restated Stalking Horse APA -
Description
                    Clean
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                 19
Deletions                                  11
Moved from                                  0
Moved to                                    0
Style change                                0
      Case 20-10746-LSS   Doc 174-2   Filed 05/05/20   Page 57 of 57




Format changed                         0
Total changes                         30
